 



EXHIBIT 10.1

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE REGISTRANT’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934.

MEMORANDUM OF AGREEMENT

     THIS MEMORANDUM OF AGREEMENT (together with the Exhibits and Annexes
attached hereto, this “MOA”) is made and entered into as of this 14th day of
December, 2002 (the “MOA Effective Date”) by and among America Online Latin
America, Inc., a Delaware corporation (“AOLA”), AOL Brasil Ltda., a Brazilian
limited liability quota company (“AOLB”), and Banco Itaú S.A., a Brazilian bank
(“Itaú”) (each a “Party” and together the “Parties”), to amend and modify the
Strategic Interactive Services and Marketing Agreement dated June 12, 2000, as
heretofore amended, by and among the Parties (including the exhibits thereto,
the “SMA”).

     WHEREAS, pursuant to the terms of the SMA, the Parties market a co-branded
version of the AOLB Service to Itaú Customers;

     WHEREAS, the Parties have agreed to amend and modify the SMA as outlined in
this MOA; and

     WHEREAS, as of the MOA Effective Date, the Parties desire to undertake the
marketing activities and other obligations described in Exhibit A;

     NOW, THEREFORE, in consideration of the foregoing, and of the mutual
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound, AOLA, AOLB and Itaú hereby agree as follows:

     1.     Binding Nature of this MOA; Entire Agreement. This MOA constitutes a
valid and binding agreement, enforceable in accordance with the terms hereof
against AOLA, AOLB and Itaú. As of the MOA Effective Date, the Parties shall
perform their respective obligations under the SMA, as it is amended by this
MOA. The terms of this MOA supersede and amend the provisions of the SMA to the
extent set forth herein, and to the extent that the terms hereof conflict with
the terms of the SMA. The representations, warranties, covenants and agreements
of the Parties contained in the SMA shall remain in full force and effect to the
extent not inconsistent with the terms of this MOA. In the event of any conflict
between the rights or obligations of a Party under this MOA and the SMA, this
MOA shall govern the rights or obligations of such Party. In all other respects
the provisions of the SMA shall continue to govern the business relationship
among the Parties, and nothing contained in this MOA should be interpreted as
invalidating the SMA. This MOA sets forth the entire agreement, and supersedes
any and all prior documents or agreements of the Parties (other than those terms
of the SMA that do not conflict herewith), with respect to the subject matter of
this MOA, including, without limitation, the “Summary of Itaú & AOLA
Negotiation” that was used by the Parties as a basis for discussion.

     2.     Intention to Formally Amend the SMA. Each of the Parties agrees to
negotiate in good faith, for a period of ninety (90) days or such longer period
as the Parties may mutually agree, with respect to amending and restating the
SMA, including, without limitation, the Marketing Plan, Technical Operating Plan
and the Finance Plan contained therein, to (a) incorporate the terms and
conditions contained in this MOA, and (b) incorporate any other amendments on
which the Parties may mutually agree. Neither (x) the agreement to negotiate
contained in this Section 2 of the MOA, nor (y) any failure or inability to
reach an agreement on any such amendment to the SMA, shall

1



--------------------------------------------------------------------------------



 



affect in any way the validity, enforceability or binding nature of the
obligations contained in this MOA or the fact that this MOA supersedes the SMA
to the extent that the terms hereof and thereof are inconsistent.

     3.     Marketing Obligations.

     (a)  The Parties hereby agree to undertake and perform, in lieu of the
marketing activities called for under the SMA prior to the fifth Anniversary
Date, the marketing and other obligations and to pay the amounts set forth in
Exhibit A, as may be further detailed in the Marketing Plans agreed upon by the
Parties from time to time. Notwithstanding Section 2.1.2 of the SMA, (i) Itaú’s
marketing obligations under the SMA as amended by this MOA shall not be in
Itaú’s discretion except when expressly provided herein, (ii) any Marketing
Plans shall be jointly created and agreed upon by the Parties before any such
Marketing Plans are effective, and (iii) Itaú shall be obligated to spend the
amounts, and commit the resources, described in Exhibit A. Notwithstanding
Section 6.1 of the SMA, all marketing materials shall be subject to the approval
of the Parties except as expressly provided otherwise herein. Notwithstanding
anything to the contrary in the SMA, the Marketing Committee’s sole
responsibility shall be to jointly review and agree upon those marketing
obligations that call for the approval of all Parties. For the avoidance of
doubt, notwithstanding this MOA, Itaú shall continue to have the obligation to
engage in a commercially reasonable level of marketing after the expiration of
the five-year period after the Launch Date, as required by Section 2.1.2 of the
SMA.

     (b)  Notwithstanding the definition of “Material Marketing Breach”
contained in the SMA, the term “Material Marketing Breach” shall mean a
circumstance whereby Itaú is obligated, or would have been obligated in the
absence of the annual caps specified in Sections 5(a)(iii), 5(a)(iv) and
5(b)(ii) of Exhibit A (and for the purposes of the calculation excluding the
120% factor used in calculating the Distribution Payments and Promoters
Payments), with respect to any two of the immediately preceding four Quarters,
to make Marketing Payments to AOLB of more than 50% of the maximum potential
Marketing Payments for each of such two Quarters, where the maximum potential
Marketing Payments for any Quarter shall be the maximum Marketing Payment Itaú
would have been liable to make if it had failed to perform all of its
obligations in such Quarter (excluding for the purposes of the calculation the
120% factor used in calculating the CD Distribution Payment and Promoters
Payments).

     4.     Second Anniversary Reference Payment and Minimum Marketing
Commitments. As of the MOA Effective Date, Itaú shall have no obligation to make
(i) any Reference Payment to AOLA or AOLB with respect to the second Anniversary
Date (whether pursuant to Section 8 of the SMA or otherwise), or (ii) any
payment with respect to any failure to meet the Minimum Marketing Commitments
relating to the period from the first Anniversary Date to the MOA Effective
Date. AOLA and AOLB hereby irrevocably waive any claim with respect to any such
payments.

     5. Reference Payments. The Parties agree that Itaú shall pay the Reference
Payments and Marketing Payments described in Exhibit A (if due) in lieu of any
Reference Payments that would have been due under the SMA after the MOA
Effective Date in the absence of this MOA.

2



--------------------------------------------------------------------------------



 



     6.     Verified Members. Notwithstanding any provision of the SMA, as of
the MOA Effective Date, Itaú shall have no rights against AOLA or AOLB related
to Itaú’s obligation to achieve any particular number of Verified Members and
Itaú shall have no obligation to achieve any particular number of Verified
Members for any purpose, and any right, obligation, liability or other
contingency relating directly to the failure to achieve any particular number of
Verified Members, including any rights and remedies AOLA and/or AOLB may have
been able to exercise based on any particular number of Verified Members, shall
be deemed void and of no effect. Nothing in this Article 6 shall be deemed to
make void or of no effect the provisions of Article 5 of Exhibit A to this MOA.

     7.     Termination of Exclusivity. Notwithstanding the provisions of
Section 8.4 of the SMA, neither AOLA nor AOLB will have the right to elect to
release the AOLB Parties from their obligations under Section 7.1 or 2.3 of the
SMA or Itaú from its obligations under Section 2.3 based on the number of total
cumulative Verified Members. Instead, AOLA and/or AOLB shall have the right to
release the AOLB Parties from their obligations under Section 7.1 and 2.3 of the
SMA or Itaú from its obligations under Section 2.3 in accordance with the
procedure set forth in Section 8.4 of the SMA if; on (i) the third Anniversary
Date, the Itaú Revenue Percentage is equal to or less than 10%; (ii) the fourth
Anniversary Date, the Itaú Revenue Percentage is equal to or less than 12%; and
(iii) the fifth Anniversary Date, the Itaú Revenue Percentage is equal to or
less than 14%.

     8.     Termination Fee. If Itaú is obligated to make a payment of a
Termination Fee, then the amount Itaú shall owe, in lieu of the amount that
would have been due under the SMA in absence of this MOA, shall be: (i) if the
Trigger Date occurs before the second Anniversary Date, the sum of
US$70,000,000.00; (ii) if the Trigger Date occurs on or after the second
Anniversary Date and before the third Anniversary Date, the sum of
US$40,000,000.00, plus the result of US$30,000,000.00 multiplied by a fraction,
the numerator of which is the number of days from the Trigger Date to the third
Anniversary Date and the denominator of which is 365; (iii) if the Trigger Date
occurs on or after the third Anniversary Date and before the fourth Anniversary
Date, the sum of US$15,000,000.00, plus the result of US$25,000,000.00
multiplied by a fraction, the numerator of which is the number of days from the
Trigger Date to the fourth Anniversary Date and the denominator of which is 365;
or (iv) if the Trigger Date occurs on or after the fourth Anniversary Date and
before the fifth Anniversary Date, the result of US$15,000,000.00 multiplied by
a fraction, the numerator of which is the number of days from the Trigger Date
to the fifth Anniversary Date and the denominator of which is 365. The amount of
the Termination Fee shall be reduced by the amount of any Reference Payment or
Marketing Payment Itaú has generated and paid to AOLA or AOLB after the Trigger
Date. In addition, in such circumstances where Itaú is obligated to pay a
Termination Fee, Itaú shall be required to pay a Type I Pro-Rata Reference
Payment up to the Trigger Date.

     9.     Acceleration Payment. If Itaú is obligated to make an Acceleration
Payment (including a Type I Acceleration Payment or a Type II Acceleration
Payment), then the amount Itaú shall owe, in lieu of the amount that would have
been due under the SMA in the absence of this MOA, shall be the sum of (i) the
amount of the Reference Payment that would have been due for the Anniversary
Year in which the Trigger Date occurred calculated using the Revenue Elements
generated and incurred

3



--------------------------------------------------------------------------------



 



during the period from the last Anniversary Date to the Trigger Date, (ii) the
Reference Payments that would be due but for the termination of the SMA for any
Anniversary Dates subsequent to the Trigger Date calculated (without duplication
of the amount under item (i)) using the Itaú Revenue Percentage determined in
accordance with item (i), (iii) for the Anniversary Year in which the Trigger
Date occurs, the maximum Marketing Payments that could be due in such
Anniversary Year less any Marketing Payments actually made in such Anniversary
Year, and (iv) the maximum Marketing Payments that could be due in any
subsequent Anniversary Years.

     10.     Pro-Rata Reference Payment. If Itaú is obligated to make a Pro-Rata
Reference Payment (including a Type I Pro-Rata Reference Payment or a Type II
Pro-Rata Reference Payment), then the amount Itaú shall owe, in lieu of the
amount that would have been due under the SMA in the absence of this MOA, shall
be equal to the sum of (A) the product of (i) a Reference Payment for the
Anniversary Year in which a Trigger Date occurs calculated using the Revenue
Elements generated and incurred during the period from the last Anniversary Date
to the Trigger Date, and (ii) a fraction, the numerator of which is the number
of days from the last Anniversary Date to the Trigger Date and the denominator
of which is 365, and (B) all Marketing Payments, if any, that would be due for
that Quarter calculated for the period beginning on the first day of the Quarter
and ending on the Trigger Date.

     11.     Fifth Anniversary Date. For the avoidance of doubt, under no
circumstances shall Itaú be obligated to pay any Termination Fee, Acceleration
Payment or Pro-Rata Reference Payment if (i) in the case of an Acceleration
Payment or a Pro-Rata Reference Payment, the Trigger Date occurs after the fifth
Anniversary Date or (ii) in the case of a Termination Fee, the date of the
Material Breach giving rise to termination occurs after the fifth Anniversary
Date.

     12.     Release of Notes. AOLA and AOLB shall, within five (5) Business
Days after the MOA Effective Date, take any action necessary promptly to release
or cause the Escrow Agent (as defined below) promptly to release each of the
First Anniversary Reference Payment Note (Brazil), the First Anniversary
Reference Payment Note (Caymans), First Anniversary Termination Fee Note
(Brazil), First Anniversary Termination Fee Note (Caymans), Second Anniversary
Reference Payment Note (Brazil) and the Second Anniversary Reference Payment
Note (Caymans).

     13.     Replacement Notes. The Parties hereby agree to take any action
necessary to cause the Escrow Agent to deliver to Itaú the Second Anniversary
Termination Fee Note (Brazil), Second Anniversary Termination Fee Note (Cayman),
Third Anniversary Reference Payment Note (Brazil), Third Anniversary Reference
Payment Note (Cayman), Third Anniversary Termination Fee Note (Brazil), Third
Anniversary Termination Fee Note (Cayman), Fourth Anniversary Reference Payment
Note (Brazil), Fourth Anniversary Reference Payment Note (Caymans), Fourth
Anniversary Termination Fee Note (Brazil), Fourth Anniversary Termination Fee
Note (Cayman), Fifth Anniversary Reference Payment Note (Brazil), Fifth
Anniversary Reference Payment Note (Caymans), Fifth Anniversary Termination Fee
Note (Brazil) and Fifth Anniversary Termination Fee Note (Cayman), promptly
after delivery by Itaú of replacement notes (the “Replacement Notes”) to the
Escrow Agent that are exactly the same as the Reference Payment Notes (Brazil),
Reference Payment Notes (Caymans), Termination Fee Notes (Brazil) and
Termination Fee Notes (Cayman)

4



--------------------------------------------------------------------------------



 



identified in this Section 13 and the Reference Payment Notes (Brazil),
Reference Payment Notes (Caymans), Termination Fee Notes (Brazil) and
Termination Fee Notes (Cayman) attached to the Escrow Agreement as Exhibit A,
Exhibit B, Exhibit C and Exhibit D, except that the dates of such Replacement
Notes shall be dated the MOA Effective Date and the maximum principal amount of
such Replacement Notes shall be $26 million in the case of the Third Anniversary
Reference Payment Notes (Brazil) and Third Anniversary Reference Payment Notes
(Cayman), $21 million in the case of the Fourth Anniversary Reference Payment
Notes (Brazil) and Fourth Anniversary Reference Payment Notes (Cayman),
$13 million in the case of the Fifth Anniversary Reference Payment Notes
(Brazil) and Fifth Anniversary Reference Payment Notes (Cayman), $70 million in
the case of the Second Anniversary Termination Fee Notes (Brazil), Second
Anniversary Termination Fee Notes (Cayman), Third Anniversary Termination Fee
Notes (Brazil) and Third Anniversary Termination Fee Notes (Cayman) (which shall
replace the respective Second Anniversary Termination Fee Notes and Third
Anniversary Termination Fee Notes), $40 million in the case of the Fourth
Anniversary Termination Fee Notes (Brazil) and Fourth Anniversary Termination
Fee Notes (Cayman), and $15 million in the case of the Fifth Anniversary
Termination Fee Notes (Brazil) and Fifth Anniversary Termination Fee Notes
(Cayman). Before replacing such notes, the Parties shall undertake any action
necessary to ensure that the Replacement Notes are treated by the Escrow Agent
in exactly the same manner as the notes they replaced would be treated under the
Escrow Agreement. For the avoidance of doubt, the Replacement Notes shall be
treated under the Escrow Agreement (the “Escrow Agreement”), dated as of
August 11, 2000, by and among The Bank of New York, as escrow agent (the “Escrow
Agent”), as if they were the same as the notes they replaced.

     14.     Anniversary Date. The Parties hereby agree that, notwithstanding
the definition of “Anniversary Date” set forth in the SMA, after the MOA
Effective Date, “Anniversary Date” shall mean the date that is 100 days after
the MOA Effective Date (which date is the “second Anniversary Date”) and each
successive one year anniversary of such date. For the avoidance of doubt,
nothing in this MOA is intended to change the date of the first Anniversary
Date.

     15.     Termination for Bankruptcy, Insolvency and Related Events. In the
event that Itaú experiences any of the events in clauses (a) through (d) of the
first sentence of Section 11.9 of the SMA, AOLB’s sole and exclusive remedy
shall be that a Type II Acceleration Payment shall become immediately due and
payable by Itaú to AOLB. Upon payment of such Acceleration Payment, Itaú shall
be relieved of its obligation to pay any Reference Payments or Marketing
Payments for Anniversary Dates which occur after the Termination Date. In the
event that AOLB experiences any of the events in clauses (a) through (d) of the
first sentence of Section 11.9 of the SMA, Itaú shall be relieved of its
obligation to pay any Reference Payments, Termination Fee, Marketing Payments,
Acceleration Payments or Pro Rata Reference Payments after the Termination Date,
except a Type II Pro-Rata Reference Payment for the Anniversary Year in which
the Termination Date occurs which shall be due and payable by Itaú to AOLB
within ten (10) Business Days.

     16.     AOLB/Itaú Subscriber. The Parties hereby agree that,
notwithstanding the definition of “AOLB/Itaú Subscriber” set forth in the SMA,
after the MOA Effective Date “AOLB/Itaú Subscriber” shall mean either (a) a
subscriber that was an AOLB/Itaú Subscriber (as that term is defined in the SMA)
prior to the MOA Effective Date, or (b)

5



--------------------------------------------------------------------------------



 



a subscriber to the Co-Branded Service that has registered for a plan described
in Section 1(b) or Section 1(e) of Exhibit A (or such other plan as may be
agreed between the Parties) in accordance with the procedures set forth in
Section 1(c) of Exhibit A (or such other procedure as may be agreed to by the
Parties), in each case whose account has not been cancelled or terminated as a
result of a violation of the Terms of Service or at the direction of Itaú.

     17.     Publicity. As permitted by Section 6 of the SMA, the Parties shall
issue a jointly agreed press release no later than 8:00 AM Eastern Standard Time
on the second business day following the MOA Effective Date (Tuesday,
December 17, 2002). In addition thereto, and for the avoidance of doubt, each
party shall be permitted to make any necessary disclosure required by securities
laws in the United States or Brazil or by the exchange or market on which such
Party’s shares are listed or traded.

     18.     Governing Law. This MOA shall be governed by and construed and
interpreted in accordance with the laws of the State of New York, without
reference to the conflict of laws provisions thereof except for N.Y. G.O.L. §§
5-1401 and 5-1402.

     19.     Severability. Any provision of this MOA which is held invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provision of this MOA invalid,
illegal or unenforceable in any other jurisdiction.

     20.     Costs and Expenses. Each of the Parties shall be responsible for
and pay all costs and expenses, including the fees of attorneys, accountants and
other professionals, that it incurs in connection with the drafting and
negotiation of this MOA, including the costs and expenses associated with
obtaining any necessary governmental approvals.

     21.     No Waiver of Rights. No failure or delay on the part of any Party
in the exercise of any power or right hereunder shall operate as a waiver
thereof. No single or partial exercise of any right or power hereunder shall
operate as a waiver of such right or of any other right or power. The waiver by
any Party of a breach of any provision of this MOA shall not operate or be
construed as a waiver of any other or subsequent breach hereunder. All rights
and remedies existing under this MOA are cumulative with, and not exclusive of,
any rights or remedies otherwise available.

     22.     Governmental Consents and Filings. Each Party shall use its
commercially reasonable efforts to obtain all required governmental consents and
make all governmental filings that may be necessary in connection with this MOA.

     23.     Company Approvals. Each of the Parties represents and warrants that
it has full corporate power and authority to execute and deliver this MOA, that
this MOA has been duly authorized by all necessary corporate action on the part
of such Party and that when executed and delivered by each such Party, this MOA
will constitute a valid and legally binding obligation of such Party enforceable
against such Party in accordance with its terms.

     24.     Commercial Disputes. The Parties will act in good faith and use
commercially reasonable efforts to reach agreement with regard to any terms in
this

6



--------------------------------------------------------------------------------



 



MOA that require the Parties to cooperate or to reach mutual agreement. If any
dispute, controversy or disagreement (each a “Disagreement”) relating to such
terms arises that cannot be promptly resolved by the Parties, either party may
submit the Disagreement to the Marketing Committee for resolution. If the
Marketing Committee is unable to amicably resolve the Disagreement in three
Business Days following submission of the Disagreement to the Marketing
Committee, the Disagreement will be escalated on the Business Day following the
last day of such three day period to the Management Committee for resolution in
a period of three Business Days. If the Management Committee is unable to
amicably resolve the Disagreement in the three Business Day period following
submission of the Disagreement to the Management Committee, the Disagreement
will be escalated to the President of AOLB and the Executive Director of Itaú
responsible for marketing on the Business Day following the last day of such
three Business Day period for resolution in a period of three Business Days. If
such persons are unable to amicably resolve the Disagreement in the three
Business Day period following submission of the Disagreement, the Disagreement
will be escalated to the President and Chief Executive Officer of AOLA and the
Executive Director of Itaú responsible for the business relationship with AOLB
(presently Milton Monteiro) on the Business Day following the last day of such
three Business Day period for resolution in a period of three Business Days.

     25.     Disputes; Continued Performance.

     (a)  Any dispute, controversy or claim arising out of or relating to this
MOA (including, without limitation, claims that a party has not acted in good
faith and used commercially reasonable efforts to reach agreement with regard to
any terms in this MOA that require the parties to cooperate or to reach mutual
agreement) shall be submitted to arbitration in accordance with Article 13 of
the SMA; provided, however, that the arbitrators shall not have the authority to
alter or amend any term of this MOA or resolve any disagreements in a manner
inconsistent with the terms of this MOA. As provided in Section 13.8 of the SMA,
the Parties shall continue to perform their obligations under the SMA and this
MOA during the pendency of any arbitral or mediation proceeding.

     (b)  In the event that, after following the procedures set forth in Section
24, the Parties are unable to reach mutual agreement with regard to any terms in
Exhibit A that require the parties to cooperate or to reach mutual agreement
with respect to the marketing activities described in Exhibit A, and a party
refers such Dispute to arbitration, then Forty Five Day Arbitration shall apply
provided, however, that the arbitrators shall not have the authority to alter or
amend any term of this MOA or resolve any disagreements in a manner inconsistent
with the terms of this MOA. Such a Dispute may be resolved ex aequo et bono in
the discretion of the arbitrators, and in the event (x) an award is granted in
favor of Itaú, then Itaú shall undertake the marketing activities that were the
subject of such Dispute in accordance with such award and as provided in
Exhibit A and AOLB shall have the right to direct Itaú, in writing, not to
undertake such activities and if so directed Itaú shall not undertake such
activities, provided that Itaú shall be relieved of any obligation to pay any
Marketing Payment that would have been required if Itaú had not undertaken such
marketing activities that were the subject of such Dispute; or (y) an award is
granted in favor of AOLB, then Itaú shall undertake the marketing activities
that were the subject of such Dispute in accordance with such award and as
provided in Exhibit A, provided, however, that either Party may elect to not
have Itaú undertake such marketing activities (in either case by providing

7



--------------------------------------------------------------------------------



 



written notice to the other), in which case Itaú shall pay the Marketing Payment
for the marketing activities that were the subject of such Dispute.
Notwithstanding Section 24, any marketing activities requiring the agreement of
the Parties that are directly impacted by the subject matter of a Dispute
resolved in accordance with this Section 25 shall be stayed pending the
resolution of such Dispute, and if such marketing activities are stayed until
after the fifth Anniversary Date, then notwithstanding anything to the contrary
(other than this Section 25), such marketing activities shall be performed after
the fifth Anniversary Date.

     26.     Counterparts and Facsimiles. This MOA may be executed in one or
more counterparts, all of which shall collectively be effective as one single
original. This MOA may be signed via facsimile signature with the same binding
effect as a signed original.

     27.     Headings. The descriptive headings contained in this MOA are
inserted for convenience only and do not constitute a part of this MOA.
References in this MOA, or one of its Exhibits or Annexes to a Section or
Article shall mean such Section or Article in the MOA, or such Exhibit or Annex,
unless stated otherwise.

     28.     Definitions. Unless separately defined in this MOA, all capitalized
terms used herein shall have the same meaning given to them in the SMA.

     29.     Rules of Construction. In the event that any conflict arises
between this Memorandum of Agreement, the Exhibits attached hereto and any
Annexes attached hereto, any arbitrator or court (if applicable) shall resolve
such conflict by according priority of construction first to this Memorandum of
Agreement, second to the Exhibits attached hereto and third to the Annexes
attached hereto. In no event will any Marketing Plan be effective to modify this
MOA except by means of a formal amendment to this MOA expressly to that effect.
In the event of any conflict between any Marketing Plan and this MOA, this MOA
shall prevail over the Marketing Plan.

     30.     Indemnity Procedures. If a Party entitled to indemnification
pursuant to Sections 2(a)(v) or 2(b)(vii) of Exhibit A (the “Indemnified Party”)
becomes aware of any claim, action, suit, investigation, arbitration or other
proceeding (each an “Action”) for which the other Party is obligated to
indemnify the Indemnified Party, the Indemnified Party will give the other Party
(the “Indemnifying Party”) prompt written notice of such Action. Such notice
will (i) provide the basis on which indemnification is being asserted and
(ii) be accompanied by copies of all relevant pleadings, demands, and other
papers related to the Action and in the possession of the Indemnified Party. The
Indemnified Party will, to the extent possible under law (i) request the
dismissal of the lawsuit on the grounds that it was filed against an improper
party (parte ilegítima); or, (ii) in the event such Indemnified Party does not
succeed in such attempt, the Indemnified Party will seek to cause the
Indemnifying Party to be joined to the law suit (denunciação da lide), according
to Articles 70 to 76 of the Brazilian Civil Procedural Code. In the event the
Indemnified Party does not succeed in any of the abovementioned attempts, it
will actively defend against such Action in a commercially reasonable manner,
and shall bear all costs and expenses of the defense of such Action, including
legal fees. The Indemnified Party shall be promptly indemnified for any claims,
losses, damages and awards (but not any costs and expenses of the defense of
such Action, including legal fees) in accordance with the provisions of
Sections 2(a)(v) or 2(b)(vii) of Exhibit A, as applicable. In the event the
Indemnified Party and the

8



--------------------------------------------------------------------------------



 



Indemnifying Party are deemed co-defendants in such Action, they will cooperate,
at their own expense, with each other in the defense against such Action.
Neither Party shall compromise or settle any Action without the prior written
consent of the other Parties hereunder, such consent not to be unreasonably
withheld, delayed or denied. The amount to be indemnified shall be adjusted by
the CDI (Certificado de Depósito Interbancário) from the date of the
disbursement by the Indemnified Party to the date of the effective reimbursement
by the Indemnifying Party. For the purposes of this MOA, “CDI” means the
interest rate applicable to the Interbank Deposit Certificate, calculated by the
daily average rate of interbank deposits denominated “Taxa DI - operações extra
grupo”, expressed in an annual percentage, based on a 252-day year, daily
published by Brazilian Custody and Financial Liquidation of Securities Center
(CETIP).

[Signatures Follow on Next Page]

9



--------------------------------------------------------------------------------



 

      AOLB BRASIL LTDA.         /s/ Carlos D. Trostli

--------------------------------------------------------------------------------

Name: Carlos D. Trostli
Title: President             AMERICA ONLINE LATIN AMERICA, INC.         /s/
Charles M. Herington

--------------------------------------------------------------------------------

Charles M. Herington
Title: President and Chief Executive Officer             BANCO ITAU S.A.     /s/
Milton Luis Ubach Monteiro   /s/ Heli de Andrade

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name: Milton Luis Ubach Monteiro
Title: Executive Vice-President   Name: Heli de Andrade
Title: Managing Director         WITNESSES:         /s/ Eliana Ribeiro dos
Santos


--------------------------------------------------------------------------------

Eliana Ribeiro dos Santos
R.G. #1859009-1 (SSP-SP)         /s/ Milton R. Camargo


--------------------------------------------------------------------------------

Milton R. Camargo
R.G. #3972823-1 (SSP-RJ)    

10



--------------------------------------------------------------------------------



 



Exhibit A

      1.   Marketing Efforts

          a.   Marketing Plans. From the MOA Effective Date through the fifth
Anniversary Date, the Parties will conduct their marketing efforts with respect
to the Co-Branded Service in accordance with the SMA as amended by this MOA and
Marketing Plans to be jointly agreed upon and signed by the Marketing Committee
pursuant to the SMA as amended by this MOA. The Marketing Plans may further
detail Itaú’s obligations set forth in this MOA, with the cooperation of AOLB as
necessary, to make Itaú bank branches available for and otherwise facilitate the
marketing activities contemplated by this MOA. Any Marketing Plan or changes to
a Marketing Plan shall be subject to the approval of the Marketing Committee
before any marketing activities described therein may be undertaken, provided
that, if the Parties are unable to reach agreement in any Marketing Plan with
respect to the implementation of any marketing activities described in this
Exhibit A that requires the agreement of the Parties, and such dispute is
submitted to the dispute resolution procedures described in Sections 24 and 25
of the body of the MOA, then those marketing activities that are directly
impacted by the subject matter of such Dispute shall be stayed pending the
resolution of such Dispute.     b.   Price Plans; Free Trial Period;
Discontinuance of Free Hours. AOLB may, in its discretion, set the price for
subscriptions to the AOLB Service. Except as provided otherwise in Section 1(e)
with respect to certain existing AOLB/Itaú Subscribers, from the MOA Effective
Date through the remainder of the Term, the only subscription plans available
for the Co-Branded Service shall be those available for the AOLB Service, and
the price for such subscription plans to the Co-Branded Service shall be:
(i) for an unlimited hours access subscription plan, the then-standard price for
the AOLB Service, less a discount of 20% off the then-standard price, which
discount shall be provided by and on the account of AOLB, and (ii) for all other
then-standard subscription plans available for the AOLB Service, the price for
such subscription plan without any price discount (except as AOLB may permit in
its discretion). Any changes AOLB may implement from time to time to the monthly
subscription price for the AOLB Service shall apply to the price for the
Co-Branded Service using the formula for determining the subscription prices for
the Co-Branded Service set forth above. Any discounts provided for herein to the
then-current or then-standard price shall mean the price as may be adjusted by
the immediately preceding sentence.         Any AOLB/Itaú Subscriber to any
price plan may select among other price plans offered by AOLB to AOLB/Itaú
Subscribers by using the Keyword “cobrança” when available or by calling the
AOLB call center.

1



--------------------------------------------------------------------------------



 

          Such price plans will provide for a free trial period of one month (or
such shorter period as AOLB determines in its discretion); provided, that if
AOLB offers a free trial period for the AOLB Service that is longer than one
month with respect to any price plan in any promotion with a third party (other
than promotions with a third party that are (i) Other Qualifying Promotions,
(ii) OEM promotions, (iii) not offered for more than one month and that do not
involve mass media as described in clause (x) of the definition of “Other
Qualifying Promotion” below, (iv) targeted to classes of consumers based on
their social needs or charitable purposes, such as schools, school children,
handicapped consumers and underprivileged consumers, and (v) fully subsidized by
a third party partner), then potential AOLB/Itaú Subscribers will be offered the
same longer free trial period with respect to such price plan (for as long as
the other promotion lasts). For purposes of clause (v) above, the Parties agree
that any Affiliate of AOLA or AOLB shall not be considered a “third party.”    
  AOLB will apply to potential AOLB/Itaú Subscribers who previously were
subscribers to the AOLB Service the same restrictions on free trial periods upon
re-registration as AOLB applies to its potential subscriber base generally.    
  For any free trial plan offered for the AOLB Service that is longer than one
month and that is fully subsidized by a third party partner, AOLB shall promptly
after the launch of such plan notify Itaú of the details of such plan and Itaú
may, within 30 days of such notification, elect by notifying AOLB in writing to
fully subsidize a substantially similar offer to potential AOLB/Itaú Subscribers
for the same price AOLB charges such third party (but, for unlimited access
plans, for no more than AOLB’s then-standard price plan with the 20% discount
described herein), for the same time period (both the duration of the free trial
and the duration that the offer is available) and subject to any other
limitations for such offer, including any limitations on the number of potential
subscribers that may accept such offer. Itaú shall launch such subsidized
promotion within the 30-day period following its written notice to AOLB of its
intent to subsidize the promotion, provided that the period shall be extended,
if necessary, until such time as AOLB provides Itaú with any technical
conditions that are necessary for such launch that AOLB offered to the third
party.       “Other Qualifying Promotion”, as used in clause (i) above, means an
offer of the AOLB Service where (x) such offer does not involve television,
radio, newspapers or magazines (mass media), provided that AOLB may promote such
offer in newspaper or magazine inserts or advertisements that primarily promote
the products or services offered by such third party, (y) such offer is designed
to principally target customers of the third party with which the promotion is
made, and (z) the monthly fee (less any applicable discounts) for subscribing to
the AOLB Service in response to such offer, when multiplied by the result of 18
minus the number of months of the related free trial period, is more than the
then-current price for the similar price plan of the Co-Branded Service (after

2



--------------------------------------------------------------------------------



 

          the 20% discount described above if applicable) multiplied by the
result of 18 minus the number of months in the free trial period then being
offered for the Co-Branded Service price plan.       Except as otherwise set
forth in this MOA, notwithstanding those sections of the SMA obligating Itaú to
pay for certain free hours, Itaú shall not be obligated to pay, nor shall it be
permitted to pay, on behalf of any AOLB/Itaú Subscribers, directly or
indirectly, any free hours subsidy (including the payments for free hours
provided in Section 2.1.3 and elsewhere in the SMA) for the Co-Branded Service.
In addition, Sections 3, 4 and 5 of the Finance Plan of the SMA are hereby
terminated and of no further force or effect. Itaú shall not offer to any
AOLB/Itaú Subscriber a subscription to the Co-Branded Service for a price other
than those prices described in Section 1(b), except (i) as expressly agreed
otherwise by the Parties in a future Marketing Plan (including a fully
subsidized offer for an extended free trial as described above in this Section)
and (ii) with respect to the following classes of AOLB/Itaú Subscribers:

              (1)   Itaú employees, for whom the price will be a 30% discount to
the then-standard unlimited access price plan for the AOLB Service. AOLB may
raise this discount percentage at its discretion. At Itaú’s discretion, Itaú may
pay directly to AOLB none, 50% or 100% of the discounted price on behalf of the
employees, and the employees will be responsible for the balance, if any. The
Parties will work together to determine the feasibility and desirability of
having employees pay AOLB directly. AOLB, in its discretion, may offer greater
discounts, limited access plans or other plans to specific segments of the Itaú
employee base. Itaú shall not be responsible for any non-payment by its
employees (other than any portion of the price Itaú may agree to pay pursuant to
this Section)       (2)   Itaú Private Bank customers (but only those Itaú
elects to designate and limited to ten thousand customers), for whom Itaú shall
pay directly to AOLB the subscription fee described in Section 1(b) above.

          The Parties may market, offer and promote the Co-Branded Service to
the Itaú Customers identified in subsection (b) of the definition of “Itaú
Customers” in the SMA subject to the limitations of this Section; provided,
however, that such Itaú Customers shall not be entitled to any discount off the
price of the AOLB Service. Notwithstanding the foregoing, if such Itaú Customers
later meet the requirements of subsection (a) of such definition, then Itaú may
so inform AOLB in writing in a form to be agreed upon by the Parties, and such
Itaú Customers shall be entitled to the applicable price discount (if any) on
the subscription price for the Co-Branded Service beginning with the billing
cycle following receipt of the notice by AOLB. AOLB will provide to Itaú the
same level of information regarding these subscribers

3



--------------------------------------------------------------------------------



 

          as AOLB is required to provide with respect to other AOLB/Itaú
Subscribers.   c.   Registration Process. Registration for the Co-Branded
Service shall only be permitted by one of the following three methods (each of
which is described in more detail in Article 2 of this Exhibit A):
(i) installation of the Customized Client by the potential AOLB/Itaú Subscriber
using a CD-ROM provided by AOLB or Itaú as described elsewhere herein,
(ii) in-person at an Itaú branch, and (iii) Sign-up by Phone (“SUBP”) if AOLB
elects to offer SUBP for the AOLB Service, provided that Itaú may not promote
SUBP registration or any phone numbers associated therewith unless AOLB has
pre-approved such promotion in writing. If in the future AOLB develops other
registration methods, AOLB and Itaú will discuss the need to include such new
methods in the list of potential registration methods. The registration process
will be based upon the registration process for the AOLB Service. Any Itaú
Customer that registers for the Co-Branded Service shall be provided a special
Itaú promotion code that such Customer shall be required to input (or in the
case of SUBP, that the telephone operator will input) as part of the
registration process.       In the case of registrations by the methods
described in clauses (i) and (ii), the registration screens will contain, among
other screens, the following: (A) the subscription price and the length of the
free trial period (clearly stating that, beginning immediately after the end of
the free trial period, the monthly charges will be collected in advance);
(B) the available payment options (direct debit or credit card are the payment
options although AOLB may, in its discretion, hereafter provide fewer,
additional or different payment methods provided that AOLB shall offer the
direct debit method to AOLB/Itaú Subscribers throughout the Term); (C) a
requirement that the potential AOLB/Itaú Subscriber read and accept the Terms of
Service during registration; and (D) a notice that subscription to the
Co-Branded Service is subject to validation by Itaú. In addition, subject to
applicable laws and regulations, for those AOLB/Itaú Subscribers who have
subscribed to an unlimited access plan and who have elected direct debit as the
form of payment, Itaú shall note the 20% discount as part of the AOLB debit
entry in their account statements.       In the case of SUBP, the registration
will be accomplished in two phases. In the first phase, the Itaú Customer will
call the AOLB call center and will provide his or her details to the AOLB
attendant who will complete the registration of a Co-Branded Service account on
behalf of the Itaú Customer. The AOLB attendant will inform the Itaú Customer
(i) of the price and the length of the free trial period (clearly stating that,
beginning immediately after the end of the free trial period, the monthly
charges will be collected in advance), (ii) of the payment options (direct debit
or credit cards are the payment options although AOLB may, in its discretion,
hereafter provide fewer, additional or different payment methods provided that
AOLB shall offer the direct debit method to AOLB/Itaú Subscribers throughout the
Term), and (iii) that the Itaú

4



--------------------------------------------------------------------------------



 

          Customer will be required to read and accept the Terms of Service.
Once this initial process is completed, (i) the account shall be activated so
that it is accessible by the Itaú Customer from any computer that has an AOL
browser, (ii) the Itaú Customer will be deemed an AOLB/Itaú Subscriber for the
purposes of the SMA, and (iii) if the AOLB/Itaú Subscriber does not have a
computer with an AOL browser, AOLB will ship a copy of the Customized Client or
the AOLB Client to such AOLB/Itaú Subscriber, at AOLB’s expense. In the second
phase, the AOLB/Itaú Subscriber will, in the first login, be prompted to read
and accept the Terms of Service through a pop-up screen. It is understood by the
Parties that any CD-ROMs containing the Customized Client shipped by AOLB
pursuant to sub-section (iii) above shall reduce the aggregate amount of the
CD-ROMs (or interactive marketing) that Itaú is required to Distribute or direct
mail (or purchase) pursuant to Section 2 and Section 3 of this Exhibit A.      
If any Itaú Customer who subscribes to the Co-Branded Service after the MOA
Effective Date requests in writing (within ten (10) days after such Itaú
Customer is first billed for the subscription (i.e., the first bill after any
free trial period)) the cancellation of his or her subscription and the
reimbursement of the first subscription fee, Itaú and AOLB agree that Itaú shall
provide such reimbursement immediately and shall charge back AOLB for such
reimbursement as set forth in Section 10.2.5 of the SMA. Upon such cancellation
and reimbursement by Itaú, AOLB shall have the right to take all appropriate
actions to terminate such Subscriber’s account immediately and to take any such
other actions with regard to such account as it deems reasonable in accordance
with the policies applied to AOLB Members. Regardless of the payment methods
available during the registration process, after registration AOLB shall make
available to all AOLB/Itaú Subscribers the same payment methods as are available
to subscribers to the AOLB Service.       In addition, Itaú Customers who are
current subscribers to the AOLB Service, that are identified in subsection
(a) of the definition of “Itaú Customers” in the SMA, who enter an Itaú bank
branch and who express to a Promoter an interest in the Co-Branded Service will
be directed by the Promoter (or, in Itaú’s discretion, by Itaú employees if no
Promoter is deployed to such bank branch) to call the AOLB call center for
purposes of enabling AOLB to attempt to cause the Itaú Customer to migrate to
the Co-Branded Service. Such AOLB Subscribers who migrate to the Co-Branded
Service will not be entitled to a new free trial period and will be counted as a
registration from the commencement of the billing cycle immediately following
the date on which the AOLB Subscriber migrates. No subscriber to the AOLB
Service may be migrated to the Co-Branded Service unless Itaú verifies such
subscriber as an Itaú Customer as provided below and such subscriber is
identified in subsection (a) of the definition of “Itaú Customers” in the SMA.  
    Verification and validation will be done on all registrants to the
Co-Branded Service. AOLB will send a file to Itaú daily, which will identify all
registrants that register with the Itaú promotion code. Itaú

5



--------------------------------------------------------------------------------



 

          will review this file and respond to AOLB within ten (10) days with
(x) a list that identifies each registrant as either persons who meet subsection
(a) of the definition of Itaú Customers, or registrants who do not so meet such
subsection and consequently shall not be entitled to the 20% discount and (y) if
direct debit from an Itaú account is the payment method, the branch number and
the account number so that AOLB can process the collection at the billing cycle
of each AOLB/Itaú Subscriber. AOLB shall make available boleto bancário as a
payment method only when an Itaú Customer does not elect credit card or direct
debit as the means of payment. Itaú further agrees to inform AOLB of when it is
not possible for an AOLB/Itaú Subscriber to use direct debit as a means of
payment and AOLB shall inform such AOLB/Itaú Subscriber that it must choose a
different method of payment.       In order to guarantee the quality of the
billing information of AOLB/Itaú Subscribers that elect boleto bancário as the
means of payment, AOLB may block the access to the Co-Branded Service of, and if
applicable cancel the accounts of such AOLB/Itaú Subscribers in order to process
the validation of billing address and CPF of the AOLB/Itaú Subscriber in
accordance with the policies applied to AOLB Members. After the initial
validation of a registrant, changes to the payment method will be processed by
using the Keyword “cobrança” when available or by calling the AOLB call center.
      The Parties will use good faith efforts to study, within sixty (60) days
of the MOA Effective Date, the development of a new methodology and process for
verification and validation of AOLB/Itaú Subscribers. If the Parties do not
agree on a methodology and process, the current validation/verification
methodology will remain unchanged. In addition, Itaú will study whether, but
shall have no obligation, to provide the systems and databases to support online
validation of the registration of Itaú Customers for all registration methods
and real-time verification of such Itaú Customers.   d.   Banking Benefits. Itaú
will make available, beginning within thirty (30) days of the MOA Effective
Date, exclusively to all AOLB/Itaú Subscribers, at no cost to the AOLB/Itaú
Subscribers, at least two banking benefits, as well as additional benefits that
shall be developed by Itaú, the type of which will be at Itaú’s discretion, but
which benefit shall be subject to AOLB’s approval (not to be unreasonably
withheld) before being made available to the AOLB/Itaú Subscribers. Such
benefits shall begin with the following two benefits: (i) special Itaú e-mail
services, including the provision of certain account information (excluding
account statement information) sent via AOLB’s e-mail system and (ii) AOLB/Itaú
Subscribers will be able to conduct higher value transactions online than do
other Itaú Customers. Itaú may provide these banking benefits to customers other
than the AOLB/Itaú Subscribers so long as it (x) charges such other customers
for these banking benefits or (y) provides an additional benefit exclusively to
AOLB/Itaú Subscribers in accordance with the foregoing. Itaú may discontinue any
benefit in its discretion, provided that (i) it continues to offer at least two
(2) other

6



--------------------------------------------------------------------------------



 

          banking benefits exclusively to all AOLB/Itaú Subscribers in
accordance with the foregoing, and (ii) AOLB/Itaú Subscribers will be able to
conduct higher value transactions online (which benefit will count toward the
number in clause (i)) until such time as Itaú reasonably concludes that the
Co-Branded Service does not provide better security for Itaú online banking
services than does another ISP Product. In connection with Itaú’s marketing
obligations hereunder, the Co-Branded Service shall be marketed and promoted as
the premier and the principal means of accessing Itaú’s interactive Financial
Services and related Content by means of ISP Products. Until such time as Itaú
reasonably concludes that the Co-Branded Service does not provide better
security for Itaú online banking services than does another ISP Product, Itaú
shall include in such communication a statement that Itaú will allow AOLB/ Itaú
Subscribers to conduct higher value transactions online than do other Itaú
Customers because of the higher level of security offered by the direct access
through the Co-Branded Service. Notwithstanding anything in the foregoing to the
contrary, Itaú shall be entitled to provide to Private Banking customers, free
of charge, any benefits described above as being exclusive to AOLB/Itaú
Subscribers.   e.   Existing Member Base. During the last six (6) Contract
Months (as defined below) of the seven (7) Contract Month period beginning on
the MOA Effective Date, with respect to each AOLB/Itaú Subscriber existing as of
the MOA Effective Date, the Parties shall (x) transition such AOLB/Itaú
Subscriber to a plan for the Co-Branded Service that does not include any
subsidy by Itaú or (y) terminate such AOLB/Itaú Subscriber, all as is described
in more detail below, provided that any AOLB/Itaú Subscriber granted a written
offer before the MOA Effective Date for any subsidy that does not terminate
within seven (7) Contract Months after the MOA Effective Date shall continue to
receive such subsidy pursuant to the terms of such offer until the expiration of
such offer and Itaú shall continue to pay for such subsidy as provided in
(i) and (ii) below, provided further, that no such pre-existing offer may be
renewed without the prior written consent of AOLB. The form of all
communications described below (as opposed to the content which shall be
determined in accordance with this Section 1(e)) shall be agreed upon by the
Parties. “Contract Month” shall mean a period extending from a specified day to
(but not including) the corresponding day of the next month (e.g., January 6th
to February 5th), and subsequent Contract Months shall be measured from the same
day of the month (e.g., February 6th to March 5th and so on)

              (i)   All AOLB/Itaú Subscribers that either (A) (i) have
registered prior to the MOA Effective Date, (ii) have not accessed the
Co-Branded Service at any time during the ninety (90) day period ending on the
MOA Effective Date, and (iii) are not subscribers to a paid plan (each, an
“Inactive AOLB/Itaú Subscriber”) or (B)(i) have registered prior to the MOA
Effective Date, (ii) are not Inactive AOLB/Itaú Subscribers, and (iii) are not
subscribers to a paid plan, will receive from Itaú at its expense, and at AOLB’s
direction, at least one and no more than three printed (or

7



--------------------------------------------------------------------------------



 

                  telephone, at AOLB’s option and expense) communications as
follows. The first communication shall inform such AOLB/Itaú Subscribers that
the free hours plan will no longer be offered by Itaú and that if they wish to
continue to use the Co-Branded Service, they may subscribe to the unlimited
price plan described in Section 1(b) of this Exhibit A before the end of Itaú’s
then-current free hours offer for such AOLB/Itaú Subscriber. Subsequent
communications may be the same or similar, or, if the AOLB/Itaú Subscriber
elects not to accept the offer for the unlimited paid plan with the discount,
the communications may offer other standard AOLB plans to such AOLB/Itaú
Subscribers that AOLB, in its discretion, may elect to offer with or without any
discount. In any case, at least the final offer (which, in AOLB’s discretion may
be the first, second or third communication but which must be sent to the
AOLB/Itaú Subscriber, if practicable, at least thirty (30) days before the end
of Itaú’s then-current free-hours offer) sent to each such AOLB/Itaú Subscriber
shall note that if he or she does not subscribe to one of the offered plans, the
AOLB/Itaú Subscriber’s account will be terminated at the later of (x) thirty
(30) days after the date of such final offer, and (y) at the end of Itaú’s
then-current free hours offer, if applicable, and such AOLB/Itaú Subscriber’s
account shall so be terminated if such offer is not accepted, provided that in
no circumstances shall such AOLB/Itaú Subscriber’s account be permitted to stay
active seven (7) Contract Months after the MOA Effective Date except as provided
in this Section 1(e). For any such AOLB/Itaú Subscribers who are still
benefiting from the free trial period as of the MOA Effective Date, such
communications will be sent only after the end of such free trial period. During
the period before such AOLB/Itaú Subscribers have been terminated or agreed to
one of the plans offered pursuant to this Section 1(e), Itaú shall pay to AOLB
(x) in the case of AOLB/Itaú Subscribers that have not accessed the Co-Branded
Service during the billing cycle, R$0,11 (eleven cents of reais) per Subscriber
per month within ten (10) days after invoice thereof and (y) in the case
AOLB/Itaú Subscribers that have accessed the Co-Branded Service during the
billing cycle, the rate calculated as set forth in the Third Amendment to the
SMA.       (ii)   For each AOLB/Itaú Subscriber that is not described in
Section 1(e)(i) above that registered for the Co-Branded Service prior to the
MOA Effective Date, Itaú shall pay (unless it elects otherwise as provided
below) the entire difference between (A) the price for the then-current plan
(with the 20% discount in the case of the unlimited hours plan) for the AOLB
Service most closely resembling the plan for which such AOLB/Itaú Subscriber is
registered, and (B) the amount such AOLB/Itaú Subscriber is obligated to pay,
provided that AOLB will not cancel the structure of any price plan offered
during the seven (7)

8



--------------------------------------------------------------------------------



 

                  Contract Month period after the MOA Effective Date; and
provided further that AOLB shall be permitted in its discretion, subject to
Section 1(b), to increase or decrease the price at which such plan is offered.
For the avoidance of doubt, AOLB shall be paid the full subscription price (with
the 20% discount in the case of the unlimited hours plan) for the Co-Branded
Service, part from the AOLB/Itaú Subscriber and the remainder from Itaú. Itaú
shall pay such amounts monthly in accordance with the procedures in the SMA for
the payment of free hours (i.e., those procedures governing the timing and
method of payment, but not the sections governing the amount of payments due).
The Parties will coordinate communications to those AOLB/Itaú Subscribers who
are participating in a paid plan that is not the unlimited plan, for purposes of
trying to induce them to subscribe to the unlimited price plan. For any such
AOLB/Itaú Subscriber that Itaú elects not to pay such amount, Itaú shall so
notify AOLB in writing and, beginning in the next billing cycle for such
AOLB/Itaú Subscriber, such AOLB/Itaú Subscriber shall be treated as if they were
subject to Section 1(e)(i) above.

          The provisions of this Section (e) shall not apply to the classes of
AOLB/Itaú Subscribers provided for in Section 1(b)(1) and (2)

      2.   Subscriber Acquisition Efforts: AOLB and Itaú shall engage in the
following three types of subscriber acquisition efforts for the Co-Branded
Service: “In-Branch,” “Direct Mail” and, at AOLB’s discretion, “SUBP.”

      a.   In-Branch Efforts. The Parties shall deploy a program for the
acquisition of new AOLB/Itaú Subscribers inside Itaú bank branches. The Parties
will jointly approve the Marketing and Communication Materials in accordance
with Section 3(a) of this Exhibit A. The program shall contain the following
elements:

              (i)   Branch selection. The initial branches and rollout schedule
will be as set forth on Annex 1. In addition, Annex 1 shall set forth the
maximum number of Promoters that shall be permitted in each Itaú branch. The
initial number of branches may not be decreased and the maximum number of
Promoters for any branch may not be increased without the agreement of the
Parties; provided, (a) that Itaú at its discretion may reduce the number of
branches without the consent of AOLB so long as there are always 100 more
positions available for Promoters in branches than the number determined by the
Total Performance Criteria, and (b) that any reduction in the maximum number of
Promoters per branch will be effective only after the number of Promoters for
the next Quarter has been determined.       (ii)   Management. The in-branch
program will be managed by AOLB. AOLB will contract, maintain and dismiss, as
employees of AOLB or as third-party contractors (at AOLB’s option), and arrange
for the training (as described on Annex 2) of individuals

9



--------------------------------------------------------------------------------



 

                          who will work in Itaú bank branches (x) marketing the
Co-Branded Service to Itaú Customers (“Promoters”) and (y) as supervisors for
the Promoters (“Supervisors”). The list of qualifications of the Promoters and
the Supervisors, including the range of fixed compensation wages, are described
on Annex 2, which may change from time to time upon the agreement of the
Parties. AOLB may hire or cause to be hired Promoters and Supervisors with
overall qualifications reasonably consistent with the qualifications attached as
Annex 2 without any additional approval from Itaú. The Parties shall adjust such
wage range annually by an amount agreed upon by the Parties. If the Parties are
unable to agree then the wages shall be adjusted by the rate set by the
applicable collective bargaining agreement or, in the absence of such an
agreement, by an amount equal to the change in the official governmental
consumer inflation rate from the prior year to the then-current year. Unless the
Parties agree otherwise, the contracting and/or hiring of such in branch
Promoters and/or Supervisors will take place after the receipt of competitive
bids from at least three of the following employment or contracting agencies:
[**], [**], [**], and [**]. This list of acceptable employment or contracting
agencies shall be valid for one year and thereafter any revisions to this list
of acceptable employment or contracting agencies shall be subject to the mutual
agreement of the Parties. AOLB will make the final decision as to which
employment or contracting agency it will use for the project, based on a
combination of cost, quality and past experience with the employment or
contracting agencies. Notwithstanding the foregoing, without Itaú’s written
consent, AOLB may not award the contract to any employment or contracting agency
whose bid projected costs more than twenty percent (20%) above the lowest-cost
bid AOLB received during the bidding process. In the event that AOLB decides to
contract Promoters and/or Supervisors through an employment or contracting
agency, AOLB shall use commercially reasonable efforts to verify whether such
employment or contracting agency complies with Brazilian labor laws regarding
payment of wages and related charges as described in Annex 2 in its relationship
with such Promoters and Supervisors; provided that the failure to undertake such
efforts shall not be deemed a breach of this MOA.           (iii)   Expenses.
Itaú will reimburse AOLB for the actual expenses listed in (A) and (B) below
which relate to the in-branch marketing activities (in addition to those related
to the CD-ROMs, as described below). Furthermore, Itaú will reimburse or
directly pay all actual costs listed in (C), (D), (E), (F), (G) and (H) below,
which relate to the in-branch marketing activities.

                              (A)   All costs of AOLB with respect to Promoters,
including all fees charged by an agency for the same in case AOLB contracts with
such agency to provide Promoters as third-

10



--------------------------------------------------------------------------------



 

                                  party contractors; provided that, solely for
the purposes of this reimbursement, Itaú may notify AOLB that it will not permit
AOLB to deploy the full number of Promoters that AOLB is entitled to deploy
hereunder. Such notice shall state the number of Promoters that Itaú will allow
AOLB to deploy and for how long such number shall apply (but subject to any
reduction in the number of Promoters to be deployed pursuant to Section 2(b),
not less than 60 (sixty) days). Starting fifteen (15) days after the provision
of such notice, Itaú shall only be required to reimburse AOLB for the number of
Promoters stated in such notice, it being acknowledged that if the number of
promoters deployed pursuant to such notice is less than the maximum number of
promoters that AOLB has the right to deploy pursuant to Section 2(b)(i) or (ii),
as applicable, AOLB will entitled to a Promoter Payment in accordance with
Section 5(a)(ii);               (B)   All costs of AOLB with respect to 1
Supervisor for each 7 branches staffed with Promoters, including all fees
charged by an agency for the same in case AOLB contracts with such agency to
provide Supervisors as third-party contractors;               (C)   All
reasonable costs for the items described on Annex 2;               (D)   All
costs of uniforms (1 new kit per Quarter, per Promoter as agreed by the
Parties);               (E)   All costs for the following point of purchase
materials: (i) materials used to advertise the availability of the promotions in
the branches, including banners, posters, displays, etc., and (ii) other
materials to entice customers, such as business cards, mouse pads, and welcome
kits (not to exceed R$3.50 per created account);               (F)   All cost
for hardware (CPU, keyboard, monitor and mouse). Any other hardware shall be
further discussed and agreed upon;               (G)   All costs of installing
and maintaining telephone lines or other computer network connections; and      
        (H)   All costs of creating and installing kiosks.

                          AOLB shall not hire such Promoters and Supervisors
directly until AOLB has received at least three bids from the employment or
contracting agencies identified in Section 2(a)(ii). In the event AOLB hires
Promoters and Supervisors directly, Itaú’s obligation to reimburse AOLB for
(A) and (B) above shall not exceed the cost that would have been reimbursable if
AOLB had hired them

11



--------------------------------------------------------------------------------



 

                          through an employment or contracting agency that could
have been selected after following the procedures described in Section 2(a)(ii)
of this Exhibit A.               With respect to item (B) above, the number of
Supervisors shall be adjusted in accordance with the number of branches each
Quarter.               The logistics for items (A) through (C) will be arranged
by AOLB and will be paid by Itaú to AOLB pursuant to an invoice (which invoice
will be paid by Itaú within ten (10) days of receipt and will include any
additional taxes paid or owed by AOLB as required by law), as the Parties will
determine. It is understood and intended by the Parties hereto that the
allocation of Promoters and Supervisors in Itaú’s bank branches pursuant to this
Section shall not establish any employer-employee relationship between Itaú and
such Promoters and Supervisors.               The logistics of items (D) and
(E) will be arranged and paid by Itaú after a joint agreement by the Parties on
the best provider and with respect to the items described in item E above, on
the quantity of materials to be purchased. AOLB shall direct Itaú to purchase
the items described in item (E)(ii) above, and if, after the use of such items
is discontinued at AOLB’s direction, the surplus inventory of such items exceeds
10% of the amount actually distributed, then AOLB shall reimburse Itaú for the
items in excess of 10% at Itaú’s actual cost. Itaú shall deliver such surplus
inventory to AOLB, at AOLB’s expense, which shall thereafter be the owner of
such items.               The logistics of items (F) through (H) will be
arranged by Itaú and will be paid directly by Itaú               With respect to
the compensation of Promoters and Supervisors, on average the total variable
compensation paid to them shall not exceed 15% of the total fixed compensation
paid to them (and AOLB shall have the discretion to allocate the variable
portion as either monetary payments or non-monetary incentives). In addition,
for the avoidance of doubt, Itaú will be responsible for the costs of each
Promoter for the period beginning when such Promoter is hired for deployment at
the branches until the Promoter is removed from the branches (e.g., in the event
that the number of Promoters from one Quarter to the next Quarter increases,
Itaú will be responsible for the cost of the additional Promoters only from the
time the Promoter is actually hired), provided that if the time period between
hiring and deployment exceeds fifteen (15) days, Itaú shall not be responsible
for the cost between the end of the 15-day period and the time of deployment;
conversely, if the number of Promoters is decreased from one Quarter to the next
Quarter, Itaú will be responsible for the cost of the “excess Promoters” until
it is determined how

12



--------------------------------------------------------------------------------



 

                          many Promoters will be deployed for the subsequent
Quarter and thereafter for ten (10) days (or until each such Promoter is removed
if sooner but never exceeding the first thirty (30) days of the then-current
Quarter unless the failure to remove such Promoter is a result of failure to
comply with the terms of this MOA). In the event there is a good faith dispute
between the Parties regarding the number of Promoters to be deployed or removed,
the Parties shall cooperate in good faith to reach a prompt resolution of the
matter in accordance with Sections 24 and 25 of the body of the MOA.          
(iv)   In-Branch CD-ROM Distribution. AOLB has the right to require from time to
time in writing the Distribution of up to an aggregate of [**] CD-ROMs to Itaú’s
bank branches as directed by AOLB on the following schedule: (A) [**], for the
period from the MOA Effective Date through the second Anniversary Date (provided
that AOLB has deployed the Promoters for such period as described herein),
(B) [**], for the period from the second Anniversary Date through the third
Anniversary Date, (C) [**], for the period from the third Anniversary Date
through the fourth Anniversary Date, and (D) [**], for the period from the
fourth Anniversary Date through the fifth Anniversary Date. Notwithstanding the
foregoing, AOLB in its discretion may increase or decrease the required quantity
of CD-ROMs for Distribution for any Anniversary Year by up to 20% with any such
increase or decrease deducted or added, as applicable, to the required
Distribution for the following period, provided that some or all of the CD-ROMs
scheduled to be Distributed during the 100 Days may be transferred, at AOLB’s
discretion, to the third Anniversary Year. Except as provided otherwise in
Section 25(b) of the body of this MOA, in no event will AOLB have the right to
require that the Distribution of any CD-ROMs be effected by Itaú after the fifth
Anniversary Date. The Parties may mutually agree to quantity increases or
decreases in excess of 20% per Anniversary Year.               For the purposes
of the MOA and this Exhibit A, “Distribution” or “Distribute” shall mean (A) for
bank branches without Promoters, picking up from Itaú’s Distribution Center and
delivering to such branches such number of CD-ROMs (previously delivered by AOLB
to Itaú’s Distribution Center) that is specified in written instructions
provided by AOLB to Itaú pursuant to this Section, (B) paying the CD-ROM Costs
for the production of CD-ROMs for Distribution both in branches with and without
Promoters, (C) either (i) for branches with Promoters, permitting Promoters to
give out such CD-ROMs to Itaú Customers in Itaú bank branches, or (ii) for
branches without Promoters, making CD-ROMs available to Itaú Customers
(including but not limited to through take-one displays located in

13



--------------------------------------------------------------------------------



 

                          the customer circulation area), and (D) such other
activities as are reasonably necessary to achieve (A) through (C) above.        
      Such CD-ROMs will be provided to Itaú Customers by Promoters in those
branches that have Promoters, and by Itaú personnel in those branches without
Promoters, with the allocation between such branches as directed by AOLB. In the
event [**] CD-ROMs are not Distributed to Itaú Customers in the 100 Days because
there are not a sufficient number of Promoters to reasonably enable such
Distribution to Itaú Customers, then with respect to that quantity of CD-ROMs
not so Distributed in such period as a result of the shortage of Promoters, Itaú
shall have no liability for such failure.               In addition, AOLB may
(A) reduce or increase the number of CD-ROMs for in-branch Distribution in any
given year and consequently increase or reduce by the same amount the number of
CD-ROMs that are directed to direct mail (as provided in Section 2(c)(ii))
limited to 20% of the amounts described in Sections 2(a)(iv) and 2(c)(i) in this
Exhibit A (unless the Parties agree to a higher percentage) or (B) elect to use
some of the CD-ROMs intended for Distribution or direct mailing in any given
year as part of the SUBP program for potential AOLB/Itaú Subscribers; provided
in each case that such CD-ROMs shall still be deducted from the total amount of
CD-ROMs Itaú is required to Distribute or direct mail, as applicable, under this
Exhibit A. AOLB shall not have the foregoing right with respect to any CD-ROMs
for which Itaú has incurred production costs following and as a result of AOLB’s
written direction to Distribute such CD-ROMs. Notwithstanding anything to the
contrary herein, in the event that AOLB increases the number of CD-ROMs directed
to direct mail as set forth in this paragraph, AOLB shall be solely responsible
for any postage costs related thereto. Nothing herein shall limit Itaú’s right
to purchase, at its cost, from AOLB, additional CD-ROMs, subject to the other
terms and conditions of this MOA, and such CD-ROMs shall not count towards
Itaú’s Distribution and/or direct mailing obligations as described in this MOA.
Nothing in this MOA shall be interpreted as requiring Itaú to purchase such
CD-ROMs as provided herein from AOLB.               At least thirty (30) days
prior to the beginning of each Quarter, AOLB shall provide Itaú with an estimate
of the number of CD-ROMs AOLB desires to allocate for Distribution at each Itaú
branch and for direct mailing. Thereafter, at least thirty (30) days prior to
the end of the Quarter, AOLB shall provide to Itaú in writing the quantity of
CD-ROMs to be Distributed and direct-mailed in such Quarter. Itaú shall be
responsible for all costs related to the production, Distribution and direct
mailing of the CD-ROMs (including those it elects voluntarily to distribute),
including, without limitation, (A) the cost of producing such CD-ROMs (provided
that the amount Itaú is obligated to pay per CD-

14



--------------------------------------------------------------------------------



 

                          ROM shall not be greater than the cost AOLB would have
to pay if it ordered the CD-ROMs for its use from a producer selected by AOLB in
accordance with an agreement with or a quote from such producer), (B) the cost
of shipping such CD-ROMs up to the point of delivery to the Itaú Distribution
Center (in the case of direct mailing and with respect to CD-ROMs for
Distribution in those Itaú branches without Promoters) or to AOLB’s contracted
promotional agency in each city (in the case of in-branch Distribution) and
handling, (C) backer cards, (D) labels and postage (with respect to those
CD-ROMs that are direct mailed), and (E) an administration fee equal to 15% of
all of AOLB’s costs for items (A) through (C) above ((A) through (E)
collectively, the “CD-ROM Cost”). AOLB shall provide all CD-ROMs for
Distribution and/or direct mailing in each Quarter at least thirty (30) days
prior to the end of such Quarter.               AOLB will have the right at any
time and from time to time to direct that Itaú, in lieu of Distributing some or
all of the quantity of CD-ROMs described in this Section 2(a)(iv), purchase
interactive marketing on the AOLB Service or the Co-Branded Service during the
period in which Itaú would have Distributed the CD-ROMs. The price of the
interactive marketing will be an amount equivalent to the aggregate CD-ROM Costs
that would have been incurred by Itaú (except mailing costs) if the CD-ROMs and
related materials had been ordered and Distributed. For this purpose, the CD-ROM
Costs will be based on the applicable amount (on a per-CD-ROM basis) that was
actually incurred with respect to the lot of CD-ROMs that was purchased most
immediately prior to the time for which the calculation is to be made. Itaú may
only be required to pay for interactive marketing with respect to each Quarter
relating to the following maximum number of CD-ROMs:                     (1) for
each of the first, second and third Quarters of each Anniversary Year, the
result of: (i) one-third of the maximum number of CD-ROMs that AOLB could
require Itaú to Distribute in such Anniversary Year (including any number of
CD-ROMs that has been reallocated from another Anniversary Year as provided
herein), less (ii) the number of CD-ROMs actually Distributed by Itaú in such
Quarter; and                     (2) for the fourth Quarter of each Anniversary
Year, the remaining CD-ROMs AOLB could require Itaú to Distribute in the
applicable Anniversary Year (including any number of CD-ROMs that has been
reallocated from another Anniversary Year as provided herein)               For
the avoidance of doubt, in no event may AOLB direct Itaú to purchase interactive
marketing in lieu of the in-branch Distribution of CD-ROMs as required hereunder
for an Anniversary Year in an amount greater than the number of CD-

15



--------------------------------------------------------------------------------



 

                          ROMs required to be Distributed in-branch during an
Anniversary Year (including any number of CD-ROMs that has been reallocated from
another Anniversary Year as provided herein). Notwithstanding the 20% discount
set forth in Section 12.1.4 of the SMA, such interactive marketing shall be
purchased at the then-prevailing rate card rates. Notwithstanding the foregoing,
if AOLB directs Itaú to Distribute a certain number of CD-ROMs in any given
Quarter, once Itaú has incurred any costs in connection with such CD-ROMs,
following and as a result of AOLB’s written direction to Distribute such
CD-ROMs, AOLB may not reduce this number or require Itaú to re-allocate any or
all of such CD-ROM Costs to interactive marketing purchases.               As
used in this MOA, the term “CD-ROMs” shall refer to CD-ROMs containing the
Customized Client, unless the context requires otherwise.           (v)   Branch
Environment Guidelines. In implementing the in-branch program, the Parties
acknowledge that it is important that (i) Itaú Customers who enter the branches
perceive the kiosk and promotional materials as naturally integrated into the
branch environment and as an endorsement by AOLB and Itaú of the Co-Branded
Service and the Itaú Bankline service, and (ii) the activities of the Promoters
respect the existing dynamic of the branch environment and minimize any adverse
impact on branch activities (to be part of training). Accordingly, during any
period in which a Promoter is present in an Itaú bank branch, Itaú shall install
in such branches a kiosk and promotional signage, and, to keep the kiosks and
signage consistent with overall Itaú marketing policy, Itaú will be in charge of
defining (i) promotional signage size and positioning (provided that the size of
any promotional materials advertising the Co-Branded Service in any bank branch
will be at least 0.7 square meters) and (ii) the location and size of the kiosks
within Itaú’s branches. Each Promoter will be provided scripts for interacting
with Itaú Customers that are jointly developed and approved by Itaú and AOLB.  
            AOLA and AOLB shall be responsible (for purposes of Brazilian laws)
and shall indemnify Itaú for any claims, losses, awards or damages involving
injury or damage to the extent caused by a Promoter or Supervisor to Itaú
property or to an Itaú Customer or his/her property, except to the extent the
act or omission giving rise to such claim, loss or damage was authorized by any
Itaú branch manager (Gerente Titular, Gerente de Conta or Gerente Operacional)
or by any other person acting at the direction of these managers to authorize
such act or omission by the Promoter or Supervisor. Itaú shall be responsible
(for purposes of Brazilian laws) and shall indemnify AOLA and AOLB for any
claims, losses, awards or damages to the extent not caused by Promoters

16



--------------------------------------------------------------------------------



 

                  and/or Supervisors carrying out the in-branch marketing
activities provided for in this MOA, except to the extent AOLA and AOLB are
responsible and are obligated to indemnify Itaú pursuant to the foregoing
sentence.

              b.   Promoters

                      (i)   Initial Promoters. From the MOA Effective Date to
March 24, 2003 (such period, the “100 Days”) and from March 25, 2003 through
June 24, 2003 (such period, “Quarter Zero” and together with the 100 Days, the
“Initial Period”), AOLB will have the right to place up to [**] ([**]) Promoters
in Itaú branches subject to the restrictions set forth in Annex 1. Itaú will
have no obligation to pay for those Promoters who are not actually deployed in
Itaú’s bank branches during such period (it being understood that, for the
purposes of this sentence, Promoters shall be considered deployed for the 15-day
period provided for in Section 2(a)(iii) whether or not such Promoters are
placed in bank branches, and shall not be considered deployed thereafter until
such Promoter is actually deployed in a bank branch). In addition, to the extent
Itaú delays the deployment of the initial Promoters, AOLB may require Itaú to
purchase interactive marketing with a price equal to the sum of (x) (A) the
number of Promoters delayed, multiplied by (B) a fraction the numerator of which
is the number of days delayed and the denominator of which is the number of days
such Promoter would have been in a branch during the Initial Period, multiplied
by (C) the average per Promoter “all in costs” (i.e., all costs identified in
items (A) of Section 2(a)(iii)) that were expended by Itaú during the Initial
Period, and (y) the costs of additional Supervisors (i.e., all costs identified
in item (B) of Section 2(a)(iii)) that would have been deployed if such delayed
Promoters had been deployed.           (ii)   Future Number of Promoters. For
each three-Contract Month period (the “New Quarter”) that begins after Quarter
Zero (hereinafter referred to as Quarters 1 to 11), the number of Promoters to
be deployed in the Itaú branches shall be the greater of (A) the number of
Promoters guaranteed by Itaú for the New Quarter pursuant to subsection
(iii) below and (B) the number of Promoters determined by the Total Performance
Criteria as set forth in subsection (iv) below, but in no event more than [**]
Promoters in any Quarter. Notwithstanding the foregoing, the number of Promoters
AOLB shall be entitled to place in Itaú branches shall not decrease until thirty
(30) days after the end of the previous Quarter (or until each such Promoter is
removed from the Itaú bank branch if sooner). AOLB shall remove any excess
Promoters within such thirty (30) days, and Itaú shall be obligated to pay for
all Promoters and Supervisors for such period. Any reference to “Quarters” in
this MOA shall mean any one of Quarters Zero to 11.

17



--------------------------------------------------------------------------------



 

                      (iii)   Guaranteed Promoters. The number of Promoters
guaranteed by Itaú independently of the Total Performance Criteria is as
follows: Quarter 1-[**] Promoters; Quarters 2 and 3- [**]; Quarters 4, 5, 6, and
7- [**]; and Quarters 8, 9, 10 and 11- [**].           (iv)   Total Performance
Criteria. The Total Performance Criteria determines the number of Promoters for
a New Quarter as a function of the performance in the Prior Quarter (as
hereinafter defined), as set forth in the following formula:

                          NP = Qualifying Registrants
Minimum Production Level               Where               “NP” means the number
of Promoters for a New Quarter               “Minimum Production Level” means
the expected production for the Prior Quarter

                              •   For Quarters Zero, 1, 2 and 3: the product
obtained by multiplying [**] and the number of Working Days in the last two
Contract Months of the applicable quarter               •   For Quarters 4, 5, 6
and 7: the product obtained by multiplying [**] and the number of Working Days
in the last two Contract Months of the applicable quarter               •   For
Quarters 8, 9 and 10: the product obtained by multiplying [**] and the number of
Working Days in the last two Contract Months of the applicable quarter

                          “Working Days” means all weekdays (Monday through
Friday) on which the branches are open for business during normal business
hours.               “Qualifying Registrants” means the sum of: (i) the lesser
of (A) the number of Itaú Customers who became AOLB/Itaú Subscribers pursuant to
the in-branch subscription efforts of this Section 2 during the last Contract
Month of the three-Contract Month period immediately prior to the New Quarter
for which the calculation is being made (the “Prior Quarter”), whether or not
such Itaú Customers remained AOLB/Itaú Subscribers at the end of the Prior
Quarter, and (B) the Turnover Limit for the Prior Quarter, and (ii) Itaú
Customers who become AOLB/Itaú Subscribers pursuant to the in-branch
subscription efforts of this Section 2 during the second Contract Month of the
Prior Quarter and make a payment (or for which Itaú makes or is required to make
a payment) either during the last Contract Month of the Prior Quarter or within
the first 20 days of the New Quarter. If it cannot be determined if an
individual has made a payment by

18



--------------------------------------------------------------------------------



 

                          such 20th day due to a delay by Itaú in providing AOLB
with the information required by AOLB to make such determination, the individual
will be deemed to have made a timely payment. In addition, to the extent Itaú
delays the deployment of Promoters or notifies AOLB pursuant to
Section 2(a)(iii)(A), Qualifying Registrants shall also include an additional
amount equal to the number of Promoters delayed or reduced multiplied by the
average number of AOLB/Itaú Subscribers acquired by the Promoters in the Prior
Quarter.               “Turnover Limit” means the quotient obtained by dividing
(x) the total number of AOLB/Itaú Subscribers who register pursuant to the
in-branch subscription efforts of this Section 2 during the last Contract Month
of the Prior Quarter and who remain AOLB/Itaú Subscribers as of the last day of
such Contract Month, by (y) the result of (A) one minus (B) the product obtained
by multiplying [**] and Average Turnover for the Prior Quarter.              
“Average Turnover” means one minus the quotient obtained by dividing (x) the sum
of (A) the number of AOLB/Itaú Subscribers who registered pursuant to the
in-branch subscription efforts of this Section 2 during the first Contract Month
of the Prior Quarter and who remain AOLB/Itaú Subscribers as of the last day of
such Contract Month and (B) the number of AOLB/Itaú Subscribers who register
pursuant to the in-branch subscription efforts of this Section 2 during the
second Contract Month of the Prior Quarter and who remain AOLB/Itaú Subscribers
as of the last day of such Contract Month, by (y) the sum of (A) the number of
AOLB/Itaú Subscribers who registered pursuant to the in-branch subscription
efforts of this Section 2 during the first Contract Month of the Prior Quarter
(regardless of whether or not they remain AOLB/Itaú Subscribers as of the last
day of such Contract Month) and (B) the number of AOLB/Itaú Subscribers who
register pursuant to the in-branch subscription efforts of this Section 2 during
the second Contract Month of the Prior Quarter (regardless of whether they
remain AOLB/Itaú Subscribers as of the last day of such Contract Month)        
  (v)   Allocation of Promoters Among Branches. For the Initial Period,
Promoters will be placed in the branches as directed by AOLB, subject to the
restrictions set forth in Annex 1. At all times following such Initial Period,
AOLB will have the discretion to allocate Promoters among the branches, subject
to (A) the restrictions set forth in Annex 1, and (B) the maximum number of
Promoters for each branch, as determined based on the Allocation Number, as
described below. If Itaú opens new branches, it will inform AOLB of the maximum
number of Promoters that can be active in such new branches. If Promoters are
removed from a branch pursuant to this Section (other than Promoters removed
from a branch pursuant to subsections (viii)

19



--------------------------------------------------------------------------------



 

                          or (ix)), AOLB may not increase the number of
Promoters in that branch in the next New Quarter.               “Allocation
Number” for any New Quarter means the quotient obtained by dividing (A) the
total number of Qualifying Registrants for each branch in the Prior Quarter, by
(B) the product obtained by multiplying (1) the total number of Working Days
worked by Promoters in the branch in the last two Contract Months of the Prior
Quarter and (2) [**].               If the Allocation Number for a branch is
greater than or equal to 3, AOLB can allocate up to the maximum number of
Promoters set forth in Annex 1 to such branch.               If the Allocation
Number is less than 3 but greater than or equal to 2 and the number of Promoters
in the Prior Quarter was (i) 3, then AOLB may allocate no more than 2 Promoters
to such branch; (ii) 2 or 1, then AOLB may allocate up to the maximum number of
Promoters set forth in Annex 1 to such branch.               If the Allocation
Number is less than 2 but greater than or equal to 1 and the number of Promoters
in the Prior Quarter was (i) 3 or 2, then AOLB may allocate 1 Promoter to such
branch; (ii) 1, then AOLB may allocate up to the maximum number of Promoters set
forth in Annex 1 to such branch.               If the Allocation Number is less
than 1 then no Promoters can be allocated to the branch.           (vi)  
Additional Promoters or Interactive Marketing Purchase. For any given New
Quarter (Quarters 1 to 11) if the number of Promoters calculated by the Total
Performance Criteria (“Required Promoters”) is less than the number of Promoters
guaranteed by Itaú, AOLB will have the option to (A) require the deployment of
up to the number of Promoters guaranteed by Itaú or (B) require Itaú to purchase
interactive marketing on the AOLB Service or the Co-Branded Service during the
then-current Quarter. The price of the interactive marketing purchase will be an
amount equal to the sum of (x) the product of (1) the number of Promoters
guaranteed by Itaú, minus the total number of Promoters that AOLB elects to
deploy, and (2) the average per Promoter “all in costs” (i.e., all costs
identified in item (A) of Section 2(a)(iii) expended by Itaú during the Prior
Quarter pursuant to Section 2(a)(iii)) and (y) the costs of additional
Supervisors (i.e., all costs identified in item (B) of Section 2(a)(iii) that
would have been required if AOLB had exercised the option (A) above deploying
the additional number of Promoters guaranteed by Itaú). Notwithstanding the 20%
discount set forth in Section 12.1.4 of the SMA, all such interactive marketing
shall be purchased at the then-prevailing card rates.

20



--------------------------------------------------------------------------------



 

                      (vii)   Indemnity. AOLA and AOLB shall be responsible (for
purposes of Brazilian laws) and shall indemnify Itaú for any claims, losses,
awards or damages arising out of any claims by Promoters or Supervisors for
wages, benefits and related labor matters, including, without limitation, claims
resulting from the non-compliance with Brazilian labor laws or any action by any
governmental authority or union that may result in a similar outcome, subject to
the following two sentences. Itaú shall bear the costs of any losses, awards or
damages arising out of any claims by Promoters or Supervisors that such
Promoters and/or Supervisors are employees of Itaú, provided that such costs are
limited to (i) the difference in wages, benefits and related labor matters
directly related to the fact that such Promoters or Supervisors are deemed
banking employees; and (ii) penalties and interest directly related to the fact
that such Promoters or Supervisors are deemed banking employees. Itaú shall be
responsible (for purposes of Brazilian laws) and shall indemnify AOLA or AOLB
for any disbursement related to such losses, awards or damages arising out of
claims by Promoters or Supervisors that such Promoters and/or Supervisors are
employees of Itaú, subject to the limitations of the preceding sentence.        
  (viii)   Duties of Promoters. The Promoters will be instructed to mention to
Itaú Customers the Itaú banking features offered to AOLB/Itaú Subscribers and
will be instructed not to market or distribute CD-ROMs for the AOLB Service (as
opposed to CD-ROMs for the Co-Branded Service) within the branches. In the event
that a Promoter does not mention such Itaú banking features when appropriate or
distributes CD-ROMs for the AOLB Service (as opposed to CD-ROMs for the
Co-Branded Service), the Promoter will be subject to removal from Itaú bank
branches, at Itaú’s discretion, within thirty (30) days upon written notice to
AOLB stating the reason for requesting such removal, provided that if in this
period the Promoter thereafter engages in further activity that would permit
his/her removal pursuant to this Section, such Promoter shall be removed
immediately. AOLB shall not deploy the removed Promoter in any Itaú branch, but
may replace the removed Promoter with another Promoter. In the event that a
Promoter is removed pursuant to this Section and is not replaced by AOLB, such
Promoter shall nevertheless be counted as deployed for the purpose of
calculating whether the guaranteed number of Promoters has been deployed
pursuant to Section 2(b)(iii)           (ix)   Compliance with Itaú Code and
Guidelines. All Promoters shall be subject to any Itaú guidelines for ethics and
conduct applicable to Itaú employees in Itaú bank branches, as specified in
(i) Itaú’s Code of ethics, and (ii) guidelines communicated to the Promoters
during the training programs. Itaú shall provide a copy of the Code of ethics to
AOLB promptly after the MOA

21



--------------------------------------------------------------------------------



 

                          Effective Date, and promptly thereafter at any time
such guidelines Code is modified. In the event that a Promoter’s violation of
these guidelines or Code of ethics is deemed by Itaú to be substantial, then
Itaú shall inform AOLB in writing of such violation and the Promoter will be
subject to immediate removal from the branches, at Itaú’s discretion, and AOLB
may replace such Promoter in the branch with another Promoter. In the event such
violation is deemed by Itaú to be non-substantial, Itaú shall immediately notify
AOLB of such violation in writing, provided that if the Promoter who committed
the violation thereafter commits another non-substantial violation, such
Promoter shall immediately be removed from Itaú bank branches. AOLB may take
action to cure such violation in 30 days or AOLB may replace such Promoter in
the branch with another Promoter.

              c.   Direct Mailing Efforts

                      (i)   Direct Mailing Objectives. Subject to AOLB’s
discretion as limited by this Section 2(c), Itaú shall engage in direct mailing
of CD-ROMs to Itaú Customers who are not AOLB/Itaú Subscribers and who are not
subscribers to the AOLB Service, as described in Section 2(c)(ii) and according
to the following guidelines: (A) Itaú Customers at the A and B socioeconomic
levels (as defined by Itaú) will be the primary target groups, (B) further
segmentation based on test results for specific areas and (C) a maximum of [**]
CD-ROMs per Itaú Customer per year. In accordance with the timing specified in
Section 2(a)(iv), AOLB shall provide Itaú with the number of CD-ROMs necessary
for the above direct mailing at least thirty (30) days prior to the expiration
of the Quarter in which such direct mailing is to take place. AOLB will also
implement a test process that includes, for each test, two test panels of 40,000
names each. AOLB may implement as many test processes as it may choose in its
discretion. Itaú shall either pay directly or reimburse AOLB for the actual
costs of the tests and the new creatives for each test (in accordance with
Section 3(e)(ii)), provided that if any creatives are used to offer products or
services other than the Co-Branded Service, AOLB shall reimburse Itaú for a
proportional cost of such creatives. The CD-ROMs used in such tests shall count
towards the CD-ROM direct mailing requirements specified in Section 2(c)(ii)    
      (ii)   Direct Mailing of CD-ROMs. AOLB has the right to require Itaú to
engage in direct mailing, in accordance with Section 2(c)(i), from the MOA
Effective Date through the fifth Anniversary Date up to an aggregate of [**]
CD-ROMs on the following schedule: (A) [**], for the period from the MOA
Effective Date through the second Anniversary Date, (B) [**], for the period
from the second Anniversary Date through the third Anniversary Date, (C) [**],
for the period from the third Anniversary Date through the fourth Anniversary
Date, and (D)

22



--------------------------------------------------------------------------------



 

                          [**], for the period from the fourth Anniversary Date
through the fifth Anniversary Date. Notwithstanding the foregoing, AOLB in its
discretion may increase or decrease the required direct mailing number for any
Anniversary Year by up to 20% with any such increase or decrease deducted or
added, as applicable, to the required direct mailing number for the following
Anniversary Year, provided that in no event will AOLB have the right to require
that the direct mailing of any CD-ROMs be effected by Itaú after the fifth
Anniversary Date. Subject to the foregoing parameters, Itaú will engage in
direct mailing of the CD-ROMs at such times and in such amounts as are
designated by AOLB. AOLB, at its discretion, has the right to reallocate CD-ROMs
from Distribution to direct mailing, as described in Section 2(a)(iv) of this
Exhibit A. Itaú shall be responsible for CD-ROM Costs relating to the production
and direct mailing of the CD-ROMs as set forth in Section 2(a)(iv) of this
Exhibit A.               AOLB will have the right at any time and from time to
time to direct that Itaú, in lieu of direct mailing a number of CD-ROMs
designated by AOLB (for which Itaú has not yet incurred any costs following and
as a result of AOLB’s written direction to mail such CD-ROMs), purchase
interactive marketing on the AOLB Service and/or Co-Branded Service during the
period in which Itaú would have engaged in direct mailing of the CD-ROMs. The
price of the interactive marketing purchased in lieu of the direct mailing of
CD-ROMs will be an amount equivalent to the aggregate CD-ROM Costs that would
have been incurred by Itaú if the CD-ROMs and related materials had been ordered
and mailed. For this purpose, the CD-ROM Costs will be deemed to be the
applicable amount (on a per-CD-ROM basis) as were actually incurred with respect
to the lot of CD-ROMs that were purchased immediately prior to the time for
which the calculation is to be made. The mailing costs will be calculated based
on the average historical CD-ROM mailing cost in the most recent Contract Month
in which Itaú performs such a mailing, except for the first such Contract Month
where the mailing cost will be R$0,30 (thirty cents of real) per CD-ROM.        
      Itaú may only be required to pay for interactive marketing with respect to
each Quarter relating to the following maximum number of CD-ROMS:              
      (1) for each of the first, second and third Quarters of each Anniversary
Year, the result of: (i) one-third of the maximum number of CD-ROMs that AOLB
could require Itaú to direct mail in such Anniversary Year (including any number
of CD-ROMs that has been reallocated from another Anniversary Year as provided
herein), less (ii) the number of CD-ROMs actually direct mailed by Itaú in such
Quarter; and

23



--------------------------------------------------------------------------------



 

                                (2) for the fourth Quarter of each Anniversary
Year, the remaining CD-ROMs AOLB could require Itaú to direct mail in the
applicable Anniversary Year (including any number of CD-ROMs that has been
reallocated from another Anniversary Year as provided herein)               For
the avoidance of doubt, in no event may AOLB direct Itaú to purchase interactive
marketing for an Anniversary Year in an amount greater than the number of
CD-ROMs required to be direct mailed during an Anniversary Year. Notwithstanding
the 20% discount set forth in Section 12.1.4 of the SMA, such interactive
marketing shall be purchased at the then-prevailing rate card rates.
Notwithstanding the foregoing, if AOLB directs Itaú to direct mail a certain
number of CD-ROMs in any given quarter, once Itaú has incurred any costs in
connection with such CD-ROMs, following and as a result of AOLB’s written
direction to mail such CD-ROMs, AOLB may not reduce this number or require Itaú
to re-allocate any or all of such CD-ROM Costs to interactive marketing
purchases.           (iii)   AOLB shall be deemed to have fully satisfied its
CD-ROM production and distribution obligations pursuant to Sections 2(a)(iv) and
2(c) by producing the CD-ROMs required to be Distributed and mailed pursuant to
those Sections and delivering such produced CD-ROMs to the applicable Itaú
Distribution Center and/or bank branch in accordance with the timing and
procedures set forth in Section 2(a)(iv)

              d.   Sign Up By Phone. The television commercials described in
Section 3(b) may in AOLB’s discretion, promote an AOLB call center number by
encouraging viewers to call and register with the Co-Branded Service. With the
exception of the production and broadcast of the television commercials (the
costs of which will be borne by Itaú as described in Section 3), AOLB will be
responsible for all costs related to the call center as well as costs related to
the SUBP (including, at AOLB’s discretion, a special telephone number)

      3.   Communication Strategy

              a.   Principles. All advertising, merchandising and communication
materials to be generated in accordance with this MOA (including, without
limitation, television commercials (“TVCs”), point of demonstration materials
(“POP”), letters to clients, posters, banners and the Itaú Interactive Sites)
(collectively, the “Marketing and Communication Materials”), shall adhere to the
following principles:

                      (i)   The online banking benefits described in
Section 1(d) will be clearly communicated through all printed materials (other
than Advertising on newspapers and magazines) and clearly communicated through
online materials pertinent to Itaú’s online banking services whenever the Itaú
Interactive Site

24



--------------------------------------------------------------------------------



 

                          (www.itau.com.br) or Itaú’s internet banking services
are available online.           (ii)   Itaú’s endorsement of the AOLB Service in
the Marketing and Communication Materials shall comply with Annex 3 to this
Exhibit A.           (iii)   All Marketing and Communication Materials shall be
jointly approved by the Parties in accordance with the following:

                              (A)   The Marketing Committee will be in charge of
approving all Marketing and Communication Materials before they are produced.  
            (B)   The Marketing Committee will approve: (I) the creative
briefings provided to the agency, (II) the creative alternatives to be
considered and (III) the media plans.               (C)   In the event the
Marketing Committee does not reach an Agreement on any of the Marketing and
Communication Materials, the Parties shall resolve the issue as provided in
Section 24 of the body of this MOA.

              b.   Television Commercials. Itaú, at its cost, shall produce in
each of 2003, 2004 and 2005, [**] TVCs ([**] in total) promoting the Co-Branded
Service, and shall cause them to be broadcast in Brazil in the [**] of each of
those years. The TVCs shall be developed, produced and broadcast in accordance
with a media plan that will be jointly approved by the Parties. The media plan
shall provide for national broadcasting of such TVCs that is expected to
generate at least [**] ([**]) national target ratings points (“TRPs”)
(considering as its target the AB25+ TV viewers, as such term is understood by
major Brazilian media companies) for each TVC. AOLB may separately, at its own
expense, broadcast such TVCs provided that Itaú approves AOLB’s separate media
plan (which approval shall not be unreasonably withheld or delayed), and
provided further that AOLB does not alter the TVCs and makes any royalty, guild
or other required payments to third parties (i.e., artists and rights holders)
to the extent such royalty payments are required above and beyond the payments
made to broadcast the TVCs by Itaú as provided above, and AOLB shall get the
benefit of any royalty payments Itaú may have already made in connection with
broadcasting the TVCs (i.e., AOLB shall have no obligation to make any pro-rata
payments to Itaú or otherwise reimburse Itaú for any rights for which it has
paid in connection with broadcasting the TVCs). Itaú will bear all out-of-pocket
costs associated with the development, production and broadcast of the TVCs.
TVCs will be produced and aired according to the following principles:

25



--------------------------------------------------------------------------------



 

                      (i)   The TVCs will be Co-Branded and shall have equal
time and space allocated to each brand in order to guarantee visibility and
awareness of both brands.           (ii)   The TVCs will promote the Co-Branded
Service as provided in Section 3(a)(ii) above.           (iii)   At AOLB’s
discretion, all TVCs and all other Itaú printed materials related to online
banking (at Itaú’s discretion), may present a call to action (e.g. “call now and
subscribe.........”) showing a phone number designated by AOLB (if available)  
        (iv)   Itaú shall use existing AOLB advertising concepts, messages and
images as a reference for the creation of the TVCs, in order to create
communications synergy between AOLB and Itaú campaigns.           (v)   The
approval process for the TVCs will be as follows and at Itaú’s cost:

                              (A)   Following the approval by the Marketing
Committee of at least three creative alternatives for a particular TVC, these
alternatives will be tested in focus groups interviews (“FGIs”) by an institute
designated by Itaú, from the following list: (i) Escritório de Pesquisa e
Planejamento Vilma Rocca, (ii) Carlini Associados, (iii) SP Marketing – ÁBACO,
(iv) Fátima Belo Consultoria e Estratégia e (v) Vera Aldrighi Consultoria, to
ensure that the TVC performs in the manner contemplated by the Marketing
Committee.               (B)   Once an FGI is carried out the parties will
choose the best creative route based on the FGI. If there is no approved
creative route, then the process will restart. The approved creative route will
be tested by the then current AOL quantitative methodology (which currently is
CRT, a Time Research Methodology)               (C)   Once the CRT is completed,
the decision as to the final creative alternative (the choice of which will be
based on the CRT) will be based on the following metrics: (I) Convincingness,
(II) Intent to purchase, (III) Advertising message (as agreed on in the previous
briefing) and, (IV) Enjoyability. The Parties shall mutually agree on the
initial target CRT (“Initial CRT”). The following rules shall apply for any TVC
to be approved for production: (i) for the first TVC, the CRT shall be greater
than or equal to the Initial CRT; (ii) for the second TVC, the CRT shall be
greater than or equal to the average between the Initial CRT and the CRT
measured for the first TVC; and (iii) for the subsequent TVCs, the CRTs shall be
greater than

26



--------------------------------------------------------------------------------



 

                                  or equal to 95% of the average of the CRTs
measured for all previous TVCs.

                      (vi)   Compliance with these requirements (the airing of
the commercials and compliance with the media plan agreed-upon by the Parties)
will be verified by a checking institute designated by Itaú at Itaú’s cost;
provided, that AOLB at its own cost may elect to designate its own checking
institute. If the institute observes that the amount of time the commercials
were aired is not consistent with the media plan, then Itaú shall air the
commercials as necessary to make up for any shortfall.

              c.   Other Creative Materials. Other creative materials (i.e., all
Marketing and Communications Material other than TVCs, POPs, backer cards and
any other material not related to Advertising on television, radio, newspapers
and magazines) should be extensions of the TVC creative and must be approved in
advance by the Marketing Committee.       d.   Media Plan. The media plan shall
be approved by the Marketing Committee, and the following guidelines shall be
followed:

                      (i)   The media plan should be coordinated with AOLB’s
media plan for the respective period to avoid (i) overload in the AOLB call
center or (ii) airing the TVCs required hereunder and AOLB TVCs at the same TV
program break.           (ii)   The media plan should concentrate no less than
60% of the TRPs in the two principal open television channels (broadcasting) in
terms of major average audience for the previous two full calendar months
preceding the broadcast of TVC.           (iii)   All TRPs should be
concentrated in open TV channels.           (iv)   The target should be an
audience of social economic level AB25+.           (v)   The TVCs should be
broadcast in national media.

              c.   Production of the Marketing Materials.

                      (i)   The advertising agency designated by Itaú will be
responsible for producing the TVCs and other mass market materials.          
(ii)   The creation of backer cards, booklets, leaflets and other marketing and
promotional material related to the Co-Branded Service that accompany CD-ROMs
and POPs will be responsibility of the advertising agency designated by AOLB.
The production (e.g., volume, etc.) of these materials will be jointly agreed to
by Itaú and AOLB. AOLB will submit to Itaú the agency costs prior to the job
execution. Such costs may be presented on a per job or on a monthly fee basis.
If Itaú

27



--------------------------------------------------------------------------------



 

                          reasonably considers such costs too high, Itaú may use
its own marketing agency to propose new creatives.           (iii)   The agency
used to create the posters, banners, web site advertisements and letters will be
designated by Itaú; provided that for the creation of the letters, AOLB will
have the right to participate in the briefing meeting with the agency.          
(iv)   The creation of other marketing will be the responsibility of a jointly
approved agency. If the Parties do not agree on the agency, then each Party will
have its own agency (and each Party shall pay its respective agency’s costs)
work on the briefings and will jointly select the final approach.

              f.   AOL Keywords. AOL Keywords for Itaú will be communicated on
all printed Marketing and Communications Materials pertaining to online banking
(e.g., booklets), on the television commercials described in Section 3(b) and,
at Itaú’s discretion (and with AOLB’s consent), on other media material. The
Parties shall jointly develop a list of AOL Keywords to be used in connection
with the marketing contemplated in this MOA. The AOL Keyword “Itaú” shall be
used until the Parties agree upon additional or other AOL Keywords.

      4.   Reference Payments       The calculation of the Reference Payments
that may be due under the SMA for the third Anniversary Date, the fourth
Anniversary Date and the fifth Anniversary Date are hereby amended as described
below. For the purposes of this MOA and the SMA, “Reference Payment” shall have
the meaning given such term in Section 4(a) of this Exhibit A.

              a.   Revenue Targets           In the event that, on any of the
third Anniversary Date, fourth Anniversary Date or fifth Anniversary Date, the
Itaú Revenue Percentage is less than the Target Revenue Percentage for that
Anniversary Date (as set forth in the table below), then Itaú shall make a
Reference Payment to AOLB in accordance with the procedures of Article 8 of the
SMA (but not based on the amounts set forth in the SMA)           As of the MOA
Effective Date, the “Reference Payment” for the third, fourth and fifth
Anniversary Dates shall be calculated using the following formula:

                          Reference Payment   =   MRP x (Target Revenue
Percentage – Itaú Revenue Percentage)                

--------------------------------------------------------------------------------

                Target Revenue Percentage

                  Where:           “MRP” means the Maximum Reference Payment as
set forth in the table below.

28



--------------------------------------------------------------------------------



 

                  “Target Revenue Percentage” means the percentage (expressed as
a decimal) set forth in the table below.           “Itaú Revenue Percentage”
with respect to any Anniversary Date means the quotient obtained by dividing
(i) the sum of (A) the product obtained by multiplying (1) the Itaú Ending
Member Share by (2) the difference between AOLB Total Revenues and the sum of
elements “A,” “B” and “E” in the definition of Revenue Elements for the
Applicable Period, and (B) the sum of elements “B” through “F” in the definition
of Revenue Elements for the Applicable Period, by (ii) the sum of AOLB Total
Revenues for the Applicable Period and the sum of elements “C”, “D” and “F” in
the definition of Revenue Elements for the Applicable Period.           “Itaú
Ending Member Share” means, for any Anniversary Date, the quotient obtained by
dividing (i) the total number of Ending Members of the Co-Branded Service by
(ii) the total number of Ending Members of the Combined Services.          
“Ending Members” as used in this definition refers to the number of AOLB/Itaú
Subscribers or registered members of the Combined Services, as the case may be,
on the applicable Anniversary Date.           “AOLB Total Revenues” means, for
any period, the amount of revenue AOLB receives for that period directly related
to the Combined Services, but excluding Reference Payment Interactive Marketing
to the extent it would otherwise constitute revenue for that period. For the
avoidance of doubt, AOLB Total Revenues does not include elements “C”, “D” or
“F” in the definition of Revenue Elements.           “Revenue Elements” means:
(A) the amount of revenue AOLB receives for subscriptions to the AOLB Service,
(B) the amount of revenue AOLB receives for subscriptions to the Co-Branded
Service from Itaú Customers, (C) the sum of the value of the following, which
Itaú is required to pay directly to AOLB: (x) the free hours used by AOLB/Itaú
Subscribers, (y) the fee payable with respect to inactive AOLB/Itaú Subscribers
and (z) any extended free trial period subsidized by Itaú pursuant to
Section 1(b), (D) the value of free hours or AOL packages paid by Itaú for its
employees or private banking customers, (E) the amount of interactive marketing
purchased by Itaú, including, but not limited to banners, pop-ups, sponsorships,
CD-ROM production administration fee and interactive marketing actually
purchased by Itaú in its discretion or at the option of AOLB in lieu of the
Distribution or direct mailing of CD-ROMs, or the deployment of additional
Promoters, but in all cases excluding Reference Payment Interactive Marketing,
and (F) if the number of Required Promoters is less than the number of Promoters
guaranteed by Itaú pursuant to Section 2(b)(iii), the incremental costs actually
incurred by Itaú in excess of the cost of the Required Promoters (if any), as a
result of AOLB election to deploy Promoters numbering in excess of the number of
Required Promoters. Each Revenue Element described above is exclusive of all
other Revenue Elements; that is, revenue that is included in “A” above shall not
be

29



--------------------------------------------------------------------------------



 

                  deemed included in “B” through “F”, and likewise for each
other Revenue Element.           “Applicable Period” means, for any Anniversary
Date, the 12 Contract Month period ending on that Anniversary Date.          
“Reference Payment Interactive Marketing” means the price of interactive
marketing that is purchased by Itaú pursuant to Section 5(a)(i), as a
consequence of not meeting a CD-ROM Distribution or direct mailing target.

                  Target Revenue   Maximum Reference Year   Percentage (TRP)  
Payment (MRP)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

third Anniversary Date     39%     US$11 million fourth Anniversary Date     46%
    US$6 million fifth Anniversary Date     56%     US$3 million

AOLB shall provide, within the first 20 days after the end of each calendar
month, a monthly report, showing the Itaú Revenue Percentage, each of the
Revenue Elements, the Ending Member Share and the AOLB Total Revenues. For the
avoidance of doubt, such report shall be deemed the Confidential Information of
AOLB.

      5.   Marketing Payments. For purposes of this MOA, the term “Marketing
Payment” shall mean the TVC/Media Payment (as defined below), together with the
Promoter and Distribution Payment (as defined below) and the Banking Benefits
Payment (as defined below)

              a.   Marketing Commitments

                      (i)   CD-ROM Distribution/Interactive Marketing. If Itaú
does not comply with its obligations to make in-branch Distributions pursuant to
Section 2(a)(iv) or direct mailings pursuant to Section 2(c)(ii) (including, but
not limited to the purchase of interactive marketing on the AOLB Service or
Co-Branded Service if so directed by AOLB), AOLB will collect from Itaú, and
Itaú shall pay, an amount equal to 120% of the CD-ROM Cost relating to the
CD-ROMs not Distributed, direct mailed, or, if applicable, interactive marketing
not purchased as required (the “CD Distribution Payment”). Notwithstanding the
above, the number of CD-ROMs containing the Customized Client allocated through
SUBP shall count towards Itaú’s obligations under Section 2(a)(iv) and Section
2(c)(ii). The determination as to whether Itaú has complied with its obligations
shall be made at the end of

30



--------------------------------------------------------------------------------



 

                          every Quarter and at the end of the 100 Days, and any
payment due therefor shall be made within ten (10) days of the calculation
thereof.           (ii)   Promoters. In the event that the maximum number of
Promoters that AOLB has the right pursuant to Section 2(b)(i) or (ii), as
applicable, subject to the provisions of Sections 6(b) and 6(c), to deploy for
any period are not deployed, either because Itaú fails to permit the deployment
of such Promoters, provides the notice to AOLB pursuant to Section 2(a)(iii)(A),
fails to undertake all its obligations set forth in Sections 2(a)(iii) and
2(a)(v), unreasonably interferes with Promoter’s efforts to conduct their
in-branch activities as provided for in Section 2(a) of this Exhibit A, or fails
to make available the quantity of bank branches for deployment of Promoters set
forth in Section 2(a)(v), Itaú shall pay to AOLB an amount equal to the sum of
(x) (A) the average “all in cost” to employ a Promoter in the relevant period
(i.e., all costs identified in item (A) of Section 2(a)(iii) during the relevant
Quarter averaged on a per Promoter actually deployed basis, or the costs
identified in item (A) of Section 2(a)(iii) per Promoter that would have been
incurred if no Promoters were actually deployed), multiplied by (B) the number
of Promoters not actually deployed that AOLB had the right to deploy during such
period, and (y) the costs of additional Supervisors (i.e., all costs identified
in item (B) of Section 2(a)(iii)) that would have been deployed if such delayed
Promoters had been deployed; and the result of the sum of (x) and (y) shall be
multiplied by 120% (the “Promoters Payment,” and together with the CD
Distribution Payment, the “Promoter and Distribution Payment”), provided, that
the failure to make sufficient CD-ROMs available in Itaú’s bank branches shall
not be deemed to constitute the failure to provide the conditions necessary for
the Promoters to conduct their in-branch activities for purposes of this
Section 5(a)(ii). The determination as to whether the full number of Promoters
have been deployed shall be made at the end of every Quarter and at the end of
the 100 Days, and any payment due therefor shall be made within ten (10) days of
the calculation thereof.           (iii)   Cap. Notwithstanding anything herein
to the contrary, the aggregate Promoter and Distribution Payment due from Itaú
to AOLB in any Anniversary Year (or in the case of the third Anniversary Year,
the period consisting of the third Anniversary Year and the 100 Days) shall not
exceed (i) US$11,830,000.00 in the third Anniversary Year and the 100 Days,
(ii) US$11,830,000.00 in the fourth Anniversary Year, and (iii) US$6,830,000.00
in the fifth Anniversary Year.           (iv)   Banking Benefits. Subject to the
thirty-day grace period provided for in Section 1(d), in the event that Itaú
fails to provide, for more than an aggregate of five days, whether or not
consecutive, during

31



--------------------------------------------------------------------------------



 

                          the relevant Quarter, the banking benefits to the
AOLB/Itaú Subscribers or fails to promote the banking benefits in each case as
required pursuant to Section 1(d), Itaú shall pay to AOLB US$ [**] (the “Banking
Benefits Payment”) (with a maximum of one such payment for the Quarter in which
such failure occurs). For the avoidance of doubt, any failure to provide or
promote the banking benefits as a result of any Force Majeure Event as defined
in the SMA shall be excluded from the five-day calculation specified herein. The
determination as to whether Itaú has failed to provide the required banking
benefits to AOLB/Itaú Subscribers shall be made at the end of every Quarter and
at the end of the 100 Days, and any payment due therefor shall be made within
ten (10) days of the calculation thereof.

              b.   TV/Media

                      (i)   Payments               (A) If the Parties fail to
agree upon a TVC and (i) an award is granted in favor of AOLB (after submitting
to Sections 24 and 25 of the MOA) and either Itaú or AOLB decides not to
undertake the TVC production and broadcast it (which each Party shall have the
right to decide) in accordance with the award and Exhibit A, Itaú shall pay AOLB
the average cost of production of such TVC and the average cost to broadcast
nationally such TVC targeted to achieve [**] TRPs, such average costs to be
calculated based on the estimate provided by two advertising agencies (one
designated by AOLB and one designated by Itaú) (the “TVC/Media Payment” ), or
(ii) an award is granted in favor of Itaú (after submitting to Sections 24 and
25 of the MOA) and AOLB requires Itaú not to undertake the TVC production and
broadcasting (which AOLB shall have the right to require), then Itaú shall be
released from the obligation to pay a TVC/Media Payment in relation to such TVC;
              (B) If the Parties fail to agree upon a media plan and (i) an
award is granted in favor of AOLB (after submitting to Sections 24 and 25 of the
MOA) and either Itaú decides not to undertake the media plan (which Itaú shall
have the right to decide) or AOLB reasonably requires Itaú not to undertake such
media plan (which AOLB shall have the right to require), then Itaú shall pay
AOLB the TVC/Media Payment related to such TVC, provided that if such request
was unreasonable, then Itaú shall be released from the obligation to pay such
TVC/Media Payment; or (ii) an award is granted in favor of Itaú (after
submitting to Sections 24 and 25 of the MOA) and AOLB requires Itaú not to
undertake the media plan (which AOLB shall have the right to require), then Itaú
shall be released from the obligation to pay a TVC/Media Payment in relation to
such TVC;

32



--------------------------------------------------------------------------------



 

                          (C) If Itaú complies with a material portion of the
jointly approved media plan but fails to comply with the entire jointly approved
media plan, then Itaú shall pay to AOLB the cost of broadcasting such TVC as
defined by the shortfall of the jointly approved media plan or if Itaú fails to
comply with all or a material portion of the jointly approved media plan, then
Itaú shall pay to AOLB a TVC/Media Payment related to such TVC; provided in
either case that if a commercial is produced and broadcast but the TV channel
company fails to broadcast all or a part of the media plan, Itaú will be
released of the applicable TVC/Media Payment if the shortfall is broadcast in
the next Quarter.               In its reasoned written decision the arbitrator
shall provide for which Part the award was granted in favor.               The
determination as to whether Itaú has complied with its obligations shall be made
at the end of every Quarter, and any payment due therefore shall be made at the
later of (A) ten (10) days from the calculation thereof and (B) if the decision
rendered pursuant to Section 25 is rendered after the end of the relevant
Quarter, promptly upon such decision.           (ii)   Cap. In no event will the
aggregate amount of the TVC/Media Payment made pursuant to clause (i) exceed
US$[**] million per annum.

              c.   Treated as Reference Payments           (i) To the extent
applicable and not inconsistent with the provisions of this MOA, Sections 8.2.3,
8.2.4, 8.2.5, 8.2.6, 8.3, 10.2.2, 10.3. 10.4 and 10.7 and Article 9 and the
definition of Material Payment Breach in the SMA shall apply to the Marketing
Payments payable pursuant to this Section 5 as if such Marketing Payments were
“Reference Payments”. For the avoidance of doubt, it is understood by the
Parties that the amount of the Replacements Notes delivered pursuant to this MOA
will include the Marketing Payments amounts payable pursuant to this Section 5,
and that the Replacement Notes for the Reference Payments Notes (Brazil) and
Reference Payments Notes (Cayman) shall be released to AOLB in accordance with
the SMA if any Marketing Payment is not made to AOLB when due and payable. In
the event any Marketing Payments amounts are payable pursuant to this Section 5
for any Anniversary Date, the corresponding Reference Payment Notes (Brazil) and
Reference Payment Notes (Cayman) shall not be released to Itaú until such
Marketing Payments amounts payable pursuant to this Section have been paid in
full by Itaú           (ii) All Marketing Payment payments made pursuant to this
Section 5 shall be made in accordance with the payment provisions of
Section 10.2.2, 10.3. 10.4 and 10.7 of the SMA. To the extent applicable, for
purposes of the foregoing payment provisions, any

33



--------------------------------------------------------------------------------



 

                  references to “Reference Payments” in the foregoing provisions
shall include the Marketing Payments payable pursuant to this Section 5.      
d.   Payments in General. Any payment due hereunder, whether to AOLA or AOLB,
shall be deemed to be a payment to either AOLA or AOLB as designated by AOLA in
its discretion.       e.   Acknowledgement of the Parties. The Parties
acknowledge (A) that a breach of an obligation by Itaú giving rise to a
Marketing Payment would cause AOLA and AOLB damage, including without limitation
denying AOLB the benefits afforded AOLB by virtue of Itaú’s access to Itaú
Customers by means of Distributing CD-ROMs in Itaú’s branches and direct mailing
CD-ROMs to Itaú Customers as provided herein, which as a group may be accessed
directly only by Itaú (and not by any other entity, including AOLA and AOLB),
and consequently is not available to AOLB without Itaú’s participation in the
marketing activities, (B) it would be difficult or impossible to determine
actual damages in the event of such a breach, (C) the amount of Marketing
Payments specified in this Section 5 are a reasonable estimate of the actual
damages that AOLA and AOLB would suffer if the marketing commitments are not
conducted as required by this MOA, and (D) such amount of Marketing Payments is
not a penalty. The Parties further acknowledge that the totality of their rights
and obligations under this MOA, the SMA and the Related Agreements, including
the number of Shares issued to Itaú on the Effective Date (as such term is
defined in the SMA), have been determined based on the performance of the
marketing obligations under the SMA, as amended herein, and the failure to
perform the marketing obligations hereunder, unless rectified, will result in
AOLA and AOLB receiving less value from the MOA, the SMA and the Related
Agreements than contemplated by the Parties. Accordingly, AOLB shall be entitled
to receive the Marketing Payments as provided in this Section 5 as the sole and
exclusive remedy for AOLA and AOLB for any failure by Itaú to perform any
obligation that results in a Marketing Payment under Section 5(a) or 5(b),
except for any remedy provided in the SMA that provides for the payment of any
Termination Fee, Acceleration Payment or Pro-Rata Reference Payment required by
the terms of the SMA. For the avoidance of doubt, it is understood by the
Parties that this exclusive remedy, and Itaú’s obligation to make Marketing
Payments, shall not affect Itaú’s obligation to make other payments described
herein, or relieve Itaú from its obligation to reimburse AOLB for any actually
incurred costs and expenses subject to reimbursement hereunder, including,
without limitation, the CD-ROM Costs, the costs associated with in-branch
promotion, the costs associated with AOLB’s or an agency’s employment of
Promoters and Supervisors and the amounts due for AOLB/Itaú Subscribers as set
forth in Section 1(e).

      6.   Regulatory Matters

              (a)   In the event that laws, regulations or rules of the
Brazilian government or governmental agencies, including the Brazilian Central
Bank, prohibit Itaú from (i) offering non-bank products inside its branches (and

34



--------------------------------------------------------------------------------



 

                  pursuant to the applicable rules the Co-Branded Service is
considered a non-bank product) or, (ii) carrying-out any in-branch marketing
activities as provided for in this MOA (collectively a “Regulatory Event”), then
Itaú will be released from all obligations prohibited as a result of such
Regulatory Event (“Prohibited Obligations”) after the date of the Regulatory
Event (“Regulatory Event Date”). In the event a Regulatory Event results in all
of or a material portion of Itaú’s in-branch marketing obligations under
Sections 2(a) and (b) of this Exhibit A being deemed Prohibited Obligations, the
Target Revenue Percentage shall be deemed to be zero for the remaining term of
the SMA.           In consideration for such release, Itaú shall pay AOLB the
sum of (A) the product of (i) a Reference Payment for the Anniversary Year in
which such Regulatory Event occurs calculated using the Revenue Elements
generated and incurred during the period from the last Anniversary Date to the
Regulatory Event Date occurred, and (ii) a fraction, the numerator of which is
the number of days from the last Anniversary Date to the Regulatory Event Date,
and the denominator of which is 365, (B) if, in the absence of the release in
the foregoing paragraph, the failure to perform a Prohibited Obligation(s) would
result in any Marketing Payment, any such Marketing Payment that would be due
for the Quarter in which the Regulatory Event Date occurs calculated based on
Itaú’s performance of the Prohibited Obligation(s) during the period beginning
on the first day of the Quarter and ending on the Regulatory Event Date, and
(C) the maximum Marketing Payment related to the Prohibited Obligation(s) that
could be due for those Quarters commencing after the Regulatory Event Date.    
      In addition, if the Target Revenue Percentage is deemed to be zero due to
such Regulatory Event, then AOLB shall have the option, after such Regulatory
Event, to release Itaú from all of Itaú ‘s marketing obligations hereunder,
including without limitation, those obligations set forth in Sections 1(a),
1(d), 2, 3 and 5. In consideration for such release, Itaú shall pay to AOLB the
maximum Marketing Payments that could be due for those Quarters commencing after
the exercise of such option.       (b)   If any Brazilian judicial authority of
competent jurisdiction determines that all Promoters and/or Supervisors deployed
in Itaú bank branches are deemed banking employees for purposes of determining
the wages and benefits of Promoters and/or Supervisors, but not that such
Promoters or Supervisors must be hired by or otherwise become employees of Itaú,
then, within twenty days of AOLB’s receipt of written notice of such judicial
determination from Itaú, AOLB shall notify Itaú in writing that it will either
(i) bear one-half of the additional incremental expenses of the Promoters and
Supervisors that are a direct result of such determination (and Itaú shall bear
the other one-half of such amount), or (ii) decrease the number of Promoters and
Supervisors required under this MOA (such decreased Promoters and Supervisors,
the “Decreased Promoters”) such that the expenses associated with the Decreased
Promoters is equal to one half of the additional incremental expenses that would
have been

35



--------------------------------------------------------------------------------



 

                  incurred by Itaú as a direct result of such judicial
determination without such a reduction.       (c)   An “Employee Labor Event”
shall be deemed to have occurred if any Brazilian judicial authority of
competent jurisdiction determines that all Promoters and/or Supervisors deployed
in Itaú bank branches must be hired by or otherwise become employees of Itaú. At
any time during the one-hundred twenty (120) day period after the occurrence of
the Employee Labor Event, Itaú may elect to accept such determination, in which
case it shall promptly so notify AOLB in writing, and AOLB within twenty
(20) days after such notice shall notify Itaú in writing that (i) it will bear
one-half of the additional incremental expenses of the Promoters and Supervisors
that are a direct result of such determination (and Itaú shall bear the other
one-half of such amount), or (ii) that it will decrease the number of Promoters
and Supervisors required under this MOA (such decreased Promoters and
Supervisors, the “Decreased Promoters”) such that the expenses associated with
the Decreased Promoters is equal to one half of the additional incremental
expenses that would have been incurred by Itaú as a direct result of such
Employee Labor Event without such a reduction.           Immediately after the
occurrence of the Employee Labor Event, Itaú shall (i) promptly notify AOLB of
such judicial determination, (ii) pursue the applicable avenues of appealing or
overturning any such determination (unless it elects to accept such
determination in accordance with the immediately preceding paragraph), and (iii)
continue to provide all in-branch marketing activities described in this
Exhibit A for a period of one-hundred twenty (120) days after the occurrence of
such Employee Labor Event, unless prohibited by such judicial determination, in
which case Itaú shall continue to reimburse AOLB for the actual expenses listed
in Section 2(a)(iii) (A) and (B) of this Exhibit A for the remaining period of
the one-hundred twenty (120) days after the occurrence of such Employee Labor
Event. If after pursuing the applicable avenues of appealing or overturning any
such determination Itaú has not successfully overturned such determination
within one-hundred twenty (120) days after the occurrence of such Employee Labor
Event, then Itaú shall have the option, exercisable within twenty (20) days
after such 120th day, to be released from all in-branch obligations under this
MOA other than Distribution of CD-ROMs and pay to AOLB: (A) all Promoters
Payments, if any, that would be due for the Quarter in which the Employee Labor
Event occurs, calculated based on Itaú’s performance of its obligations during
the period beginning on the first day of the Quarter and ending on the day
one-hundred twenty (120) days after such Employee Labor Event, and (B) the
maximum Promoters Payments that could be due for those Quarters after the day
one-hundred twenty (120) days after such Employee Labor Event; provided that
AOLB shall have the option to relieve Itaú of all its obligations in this
Exhibit A (including, without limitation, all of its marketing obligations
hereunder and any obligation to pay future Reference Payments, Marketing
Payments, Termination Fee, Pro Rata Reference Payments or Acceleration
Payments), and require Itaú to pay to AOLB an

36



--------------------------------------------------------------------------------



 

                  Acceleration Payment where, for the purpose of calculating
such Acceleration Payment, the day AOLB notifies Itaú it is relieved of all of
its obligations in this Exhibit A is deemed the Trigger Date.           If Itaú
does not or ceases to pursue the applicable avenues of appealing or overturning
any such determination (except as a result of its successful overturning of such
determination) at any time during the one-hundred twenty (120) day period after
the occurrence of the Employee Labor Event, then the Parties will promptly
retain a mutually agreeable Brazilian labor counsel to determine, within ten
(10) days from the date when the parties hire such counsel, whether there is no
reasonable prospect of successfully appealing such determination; provided,
that, in no event will the Parties retain counsel that does not agree in advance
to render a definitive decision as to whether or not there was a reasonable
prospect of successfully appealing such determination. If such Brazilian labor
counsel concludes there was a reasonable prospect of successfully appealing such
determination, then AOLB shall have the option, exercisable within one hundred
twenty (120) days after such labor counsel informs the Parties of its
conclusion, to relieve Itaú of all its obligations in this Exhibit A (including,
without limitation, all of its marketing obligations hereunder and any
obligation to pay future Reference Payments, Marketing Payments, Acceleration
Payments or Pro Rata Reference Payments), and require Itaú to pay to AOLB a
Termination Fee where, for the purpose of calculating such Termination Fee, the
date of the occurrence of the Employee Labor Event is deemed the Trigger Date.
If such Brazilian labor counsel concludes there was no reasonable prospect of
successfully appealing such determination, then Itaú shall have the option,
exercisable within twenty (20) days after such labor counsel informs the Parties
of its conclusion, to be released from all in-branch obligations under this MOA
other than Distribution of CD-ROMs and pay to AOLB: (A) all Promoters Payments,
if any, that would be due for the Quarter in which the Employee Labor Event
occurs, calculated based on Itaú’s performance of its obligations during the
period beginning on the first day of the Quarter and ending on the day
one-hundred twenty (120) days after such Employee Labor Event, and (B) the
maximum Promoters Payments that could be due for those Quarters after the day
one-hundred twenty (120) days after such Employee Labor Event; provided that
AOLB shall have the option to relieve Itaú of all its obligations in this
Exhibit A (including, without limitation, all of its marketing obligations
hereunder and any obligation to pay future Reference Payments, Marketing
Payments, Termination Fee or Pro Rata Reference Payments), and require Itaú to
pay to AOLB an Acceleration Payment where, for the purpose of calculating such
Acceleration Payment, the day AOLB notifies Itaú it is relieved of all of its
obligations in this Exhibit A is deemed the Trigger Date.

37